


Exhibit 10.26

 

EXECUTION

 

 

 

 

SECOND AMENDED AND RESTATED MASTER LEASE AGREEMENT

 

by and between

 

SPIRIT MASTER FUNDING VII, LLC,

as Lessor

 

and

 

SPECIALISTS IN UROLOGY SURGERY CENTER, LLC, AND 21sT CENTURY ONCOLOGY, LLC

as Lessee

 

Dated: November 10, 2014

 

 

 

 

Master Lease Agreement/Spirit SIU-21 51 Oncology; P0350

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

MASTER LEASE AGREEMENT

 

ARTICLE I

BASIC LEASE TERMS

 

 

Section 1.01. Properties

1

Section 1.02. Initial Term Expiration Date

1

Section 1.03. Extension Options

1

Section 1.04. Term Expiration Date (if fully extended)

1

Section 1.05. Initial Base Annual Rental

1

Section 1.06. Rental Adjustment

1

Section 1.07. Adjustment Date

2

Section 1.08. Lessee Tax Identification No.

2

Section 1.09. Lessor Tax Identification No.

2

 

 

ARTICLE II

LEASE OF PROPERTIES

 

 

Section 2.01. Lease

2

Section 2.02. Quiet Enjoyment

2

 

 

ARTICLE III

LEASE TERM; EXTENSION

 

 

Section 3.01. Initial Term

2

Section 3.02. Extensions

2

Section 3.03. Notice ofExercise

2

Section 3.04. Removal ofPersonalty

3

Section 3.05. Existing Personalty

3

 

 

ARTICLE IV

RENTAL AND OTHER MONETARY OBLIGATIONS

 

 

Section 4.01. Base Monthly Rental

3

Section 4.02. Adjustments

3

Section 4.03. Monetary Obligations

3

Section 4.04. Rentals To Be Net to Lessor

4

Section 4.05. ACH Authorization

4

Section 4.06. Late Charges; Default Interest

4

Section 4.07. Holdover

4

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF LESSEE

 

 

Section 5.01. Organization, Authority and Status of Lessee

4

Section 5.02. Enforceability

5

Section 5.03. Property Condition

5

Section 5.04. Litigation

5

Section 5.05. Absence of Breaches or Defaults

5

Section 5.06. Licenses and Permits

5

Section 5.07. Financial Condition; Information Provided to Lessor

5

Section 5.08. Compliance With OFAC Laws

5

Section 5.09. Solvency

5

 

--------------------------------------------------------------------------------


 

ARTICLE VI

TAXES AND ASSESSMENTS; UTILITIES; INSURANCE

 

 

Section 6.01. Taxes & Assessments

6

Section 6.02. Utilities

6

Section 6.03. Insurance

6

Section 6.04. Tax, Assessment & Insurance Impound

10

 

 

ARTICLE VII

MAINTENANCE; ALTERATIONS

 

 

Section 7.01. Condition of Property; Maintenance

10

Section 7.02. Alterations and Improvements

10

Section 7.03. Encumbrances

11

 

 

ARTICLE VIII

USE OF THE PROPERTIES; COMPLIANCE

 

 

Section 8.01. Use

11

Section 8.02. Alternative Use

11

Section 8.03. Compliance

11

Section 8.04. Environmental

12

 

 

ARTICLE IX

ADDITIONAL COVENANTS

 

Section 9.01. Performance at Lessee’s Expense

16

Section 9.02. Inspection

16

Section 9.03. Financial Information

16

Section 9.04. OFAC Laws

17

Section 9.05. Estoppel Certificate

17

 

 

ARTICLE X

RELEASE AND INDEMNIFICATION

 

 

Section 10.01. Release and Indemnification

18

 

 

ARTICLE XI

CONDEMNATION AND CASUALTY

 

Section 11.01. Notification

18

Section 11.02. Partial Condemnation or Casualty

19

Section 11.03. Total Condemnation

20

Section 11.04. Temporary Taking

20

Section 11.05. Adjustment of Losses

20

Section 11.06. Lessee Obligation in Event of Casualty

21

Section 11.07. Lessee Awards and Payments

21

 

 

ARTICLE XII

DEFAULT, CONDITIONAL LIMITATIONS, REMEDIES AND MEASURE OF DAMAGES

 

 

Section 12.01. Event ofDefanit

21

Section 12.02. Remedies

22

Section 12.03. Cumulative Remedies

24

Section 12.04. Lessee Waiver

24

 

11

--------------------------------------------------------------------------------


 

ARTICLE XIII

MORTGAGE, SUBORDINATION AND ATTORNMENT

 

 

Section 13.01. No Liens

25

Section 13.02. Subordination

25

Section 13.03. Election To Declare Lease Superior

25

Section 13.04. Attornment

25

Section 13.05. Execution of Additional Documents

25

Section 13.06. Notice to Lender

25

 

 

ARTICLE XIV

ASSIGNMENT

 

Section 14.01. Assignment by Lessor

26

Section 14.02. No Assignment by Lessee

26

Section 14.03. No Sale of Assets

27

Section 14.04. No Subletting

27

 

 

ARTICLE XV

NOTICES

 

Section 15.01. Notices

27

 

 

ARTICLE XVI

LANDLORD’S LIEN I SECURITY INTEREST

 

ARTICLE XVII

MISCELLANEOUS

 

Section 17.01. Force Majeure

28

Section 17.02. No Merger

28

Section 17.03. Interpretation

29

Section 17.04. Characterization

29

Section 17.05. Disclosure

29

Section 17.06. Bankruptcy

30

Section 17.07. Attorneys’ Fees

30

Section 17.08. Memoranda of Lease

30

Section 17.09. No Brokerage

30

Section 17.10. Waiver of Jury Trial and Certain Damages

30

Section 17.11. Securitizations

31

Section 17.12. State-Specific Provisions

31

Section 17.13. Time Is of the Essence

31

Section 17.14. Waiver and Amendment

32

Section 17.15. Successors Bound

32

Section 17.16. Captions

32

Section 17.17. Other Documents

32

Section 17.18. Entire Agreement

32

Section 17.19. Forum Selection; Jurisdiction; Venue; Choice of Law

32

Section 17.20. Counterparts

32

Section 17.21. Joint & Several Liability

32

Section 17.22. Lessor’s Right To Divide Lease

32

 

111

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED MASTER LEASE AGREEMENT

 

THIS SECOND AMENDED AND RESTATED MASTER LEASE AGREEMENT (this “Lease”) is dated
November - 2014 (the “Lease Date”) but is effective as of August 30, 2012 (the
“Effective Date”) by and between SPIRIT MASTER FUNDING VII, LLC, a Delaware
limited liability company (“Lessor”), whose address is 16767 N. Perimeter Drive,
Suite 210, Scottsdale, Arizona 85260, and SPECIALISTS IN UROLOGY SURGERY CENTER,
LLC, a Florida limited liability company, whose address is 955 1Oth Avenue
North, Naples, Florida 34102, and 21” CENTURY ONCOLOGY, LLC, a Florida limited
liability company, whose address is 2234 Colonial Boulevard, Ft. Myers, Florida
33907 (referred to herein, collectively, as “Lessee”). Capitalized terms not
defined herein shall have the meanings set forth in Exhibit A hereto.

 

WHEREAS Spirit SPE Portfolio 2012-3, LLC, as predecessor in interest to Lessor,
and Lessee along with Specialist In Urology, P.A., as lessee (“SIU”) entered
into a Master Lease Agreement dated August 30, 2012, as amended and restated by
that certain Amended and Restated Master Lease Agreement dated October 31, 2012,
as supplemented by that certain Joinder and Assumption of Obligations Under
Amended and Restated Master Lease Agreement (as amended and supplemented to
date, the “Master Lease”) with respect to certain Properties (as defined
therein); and

 

WHEREAS SIU was dissolved as a result of the acquisition by 21” Century
Oncology, LLC, of SIU’s assets and SIU is no longer a lessee under the Master
Lease; and

 

WHEREAS Lessor and Lessee desire to amend the Master Lease to remove the Office
Condo as contemplated by Section 17.22 of the Master Lease and to make
corresponding changes to other provisions of the Master Lease,

 

THEREFORE, Lessor and Lessee have agreed to enter into this Lease, which amends,
restates, and supersedes in its entirety the Master Lease.

 

In consideration of the mutual covenants and agreements herein contained, Lessor
and Lessee hereby covenant and agree as follows:

 

ARTICLE I

 

BASIC LEASE TERMS

 

Section 1.01.   Properties.   See Exhibit B attached hereto.

 

Section 1.02.   Initial Term Expiration Date.   August 31, 2032.

 

Section 1.03.   Extension Options.   Two (2) extensions of ten (10) years each,
as described in Section 3.02.

 

Section 1.04.   Term Expiration Date (if fully extended).   August 31, 2052.

 

Section 1.05.   Initial Base Annual Rental.   $2,898,000.00, from the Effective
Date to August 30, 2012, increasing to $3,348,800.00 as of August 30, 2012 until
the September 1, 2014, increasing to 3,467,033.64 on September 21, 2014, then
decreasing to $3,399,689.64 as of the Lease Date, as further described in
Article IV.

 

--------------------------------------------------------------------------------


 

Section 1.07.   Adjustment Date.   September 1, 2013, and every annual
anniversary thereafter during the Lease Term (including any Extension Term).

 

Section 1.08.   Lessee Tax ID No.

 

Lessee Tax ID No.   55-0790742 (Specialists in Urology Surgery Center, LLC).

 

Lessee Tax ID No.                       (21” Century Oncology, LLC).

 

Section 1.09.   Lessor Tax ID No.   90-0874661.

 

ARTICLE II

 

LEASE OF PROPERTIES

 

Section 2.01.   Lease.   In consideration of Lessee’s payment of the Rental and
other Monetary Obligations and Lessee’s performance of all other obligations
hereunder, Lessor hereby leases to Lessee, and Lessee hereby takes and hires,
the Properties, “AS IS” and “WHERE IS” without representation or warranty by
Lessor, and subject to the existing state of title, the parties in possession,
any statement of facts which an accurate survey or physical inspection might
reveal, and all Legal Requirements now or hereafter in effect.

 

Section 2.02.   Quiet Enjoyment.   So long as Lessee shall pay the Rental and
other Monetary Obligations provided in this Lease, and shall keep and perform
all of the terms, covenants and conditions on its part contained herein, Lessee
shall have, subject to the terms and conditions set forth herein, the right to
the peaceful and quiet enjoyment and occupancy of the Properties; provided,
however, in no event shall Lessee be entitled to bring any action against Lessor
to enforce its rights hereunder if an Event of Default, or any event or
circumstance which, with the giving of notice or the passage of time, or both,
would constitute an Event of Default, shall have occurred and be continuing.

 

ARTICLE III

 

LEASE TERM; EXTENSION

 

Section 3.01.   Initial Term.   The initial term of this Lease (“Initial Term”)
shall commence as of the Effective Date and shall expire at midnight on
August 31, 2032 (“Expiration Date”), unless terminated sooner as provided in
this Lease and as may be extended as provided herein. The time period during
which this Lease shall actually be in effect, including any Extension Term, is
referred to as the “Lease Term.”

 

Section 3.02.   Extensions.   Unless this Lease has expired or has been sooner
terminated, or an Event of Default has occurred and is continuing at the time
any extension option is exercised, and provided that all other agreements
necessary to the continued operation of Lessee’s business at each of the
Properties are extended for a period of not less than the applicable extension
periods, Lessee shall have the right and option (each, an “Extension Option”) to
extend the Initial Term for all and not less than all of the Properties for two
(2) additional successive periods of ten (10) years each (each, an “Extension
Term”), pursuant to the terms and conditions of this Lease then in effect.

 

Section 3.03.   Notice of Exercise.   Lessee may only exercise the Extension
Options by giving written notice thereof to Lessor of its election to do so no
later than one hundred twenty (120) days prior to the Expiration Date and one
hundred twenty (120) days prior to the immediately preceding Extension Term, as
the case may be. If written notice of the exercise of any Extension Option is
not received by

 

2

--------------------------------------------------------------------------------


 

Lessor by the applicable dates described above, then this Lease shall terminate
on the last day of the Initial Term or, if applicable, the last day of the
Extension Term then in effect. Upon the request of Lessor or Lessee, the parties
hereto will, at the expense of Lessee, execute and exchange an instrument in
recordable form setting forth the extension of the Lease Term in accordance with
this Section 3.03.

 

Section 3.04.   Removal of Personalty.   Upon the expiration of the Lease Term,
Lessee may remove from the Properties all personal property belonging to Lessee.
Lessee shall repair any damage caused by such removal and shall leave all of the
Properties clean and in good and working condition and repair inside and out,
subject to normal wear and tear. Any property of Lessee left on the Properties
on the tenth day following the expiration of the Lease Term shall, at Lessor’s
option, automatically and immediately become the property of Lessor.

 

Section 3.05.   Existing Personalty.   All office furnishings and equipment and
all medical equipment of Lessee, as updated, replaced and expanded from time to
time (collectively, the “Existing Personalty”) belongs to Lessee and title
thereto shall remain vested in Lessee. Lessee shall maintain insurance on the
Existing Personalty pursuant to and in accordance with the provisions of
Section 6.03 below. Lessee may utilize such Existing Personalty during the Lease
Term; provided, however, that Lessee utilizes such Existing Personalty “AS IS”
and “WHERE IS” without representation or warranty of any kind by Lessor, and
Lessee shall defend, indemnify, protect and hold the Indemnified Parties
harmless from and against any and all Losses resulting from Lessee’s use of the
Existing Personalty. Lessee shall maintain and repair such Existing Personalty
and upon the expiration or sooner termination of this Lease, Lessee shall either
leave the Existing Personalty on the Property in the same condition as of the
Effective Date, normal wear and tear excepted, or remove the Existing
Personality in the same manner as set forth for personality in Section 3.04
above, at Lessee’s sole option.

 

ARTICLE IV

 

RENTAL AND OTHER MONETARY OBLIGATIONS

 

Section 4.01.   Base Monthly Rental.   During the Lease Term, on or before the
first day of each calendar month, Lessee shall pay in advance the Base Monthly
Rental then in effect. If the Effective Date is a date other than the first day
of the month, Lessee shall pay to Lessor on the Effective Date the Base Monthly
Rental prorated by multiplying the Base Monthly Rental by a fraction, the
numerator of which is the number of days remaining in the month (including the
Effective Date) for which Rental is being paid, and the denominator of which is
the total number of days in such month.

 

Section 4.02.   Adjustments.   During the Lease Term (including any Extension
Term), on the first Adjustment Date and on each Adjustment Date thereafter, the
Base Annual Rental shall increase by an amount equal to the Rental Adjustment;
provided, however, that in no event shall Base Annual Rental be reduced as a
result of the application of the Rental Adjustment.

 

Section 4.03.   Monetary Obligations.   Lessee shall pay and discharge all sums
of money required to be paid or reimbursed by Lessee under this Lease to Lessor,
to any party on behalf of Lessor, or to any Indemnified Party (“Monetary
Obligations”). Lessee shall pay and discharge any Monetary Obligations when the
same shall become due, provided that amounts which are billed to Lessor or any
third party, but not to Lessee, shall be paid within fifteen (15) days after
Lessor’s demand for payment thereof or, if later, when the same are due. In no
event shall Lessee be required to pay to Lessor any Monetary Obligation that
Lessee is obligated to pay and has paid to any third party pursuant to any
provision of this Lease.

 

3

--------------------------------------------------------------------------------


 

Section 4.04.   Rentals To Be Net to Lessor.   The Base Annual Rental payable
hereunder shall be net to Lessor, so that this Lease shall yield to Lessor the
Rentals specified during the Lease Term, and all Costs and obligations of every
kind and nature whatsoever relating to the Properties shall be performed and
paid by Lessee, including without limitation, common area maintenance charges,
if any, related to the Properties. Lessee shall perform all of its obligations
under this Lease at its sole cost and expense. All Rental and other Monetary
Obligations which Lessee is required to pay hereunder shall be the unconditional
obligation of Lessee and shall be payable in full when due and payable, without
notice or demand, and without any setoff, abatement, deferment, deduction or
counterclaim whatsoever.

 

Section 4.05.   ACH Authorization.   Upon execution of this Lease, Lessee shall
deliver to Lessor a complete Authorization Agreement – Pre-Arranged Payments in
the form of Exhibit C attached hereto and incorporated herein by this reference,
together with a voided check for account verification, establishing arrangements
whereby payments of the Base Monthly Rental, impound payments (if any), sales
tax or real property tax (if any), and any other Monetary Obligations are
transferred by Automated Clearing House Debit initiated by Lessor from an
account established by Lessee at a United States bank or other financial
institution to such account as Lessor may designate. Such Automated Clearing
House Debit shall only be utilized by Lessor after the occurrence of an Event of
Default by Lessee which remains uncured beyond the applicable notice and cure
periods set forth in Section 12.01.

 

Section 4.06.   Late Charges; Default Interest.   Any delinquent payment shall,
in addition to any other remedy of Lessor, incur a late charge of five percent
(5%) (which late charge is intended to compensate Lessor for the cost of
handling and processing such delinquent payment and should not be considered
interest) and bear interest at the Default Rate, such interest to be computed
from and including the date such payment was due through and including the date
of the payment; provided, however, in no event shall Lessee be obligated to pay
a sum of late charge and interest higher than the maximum legal rate then in
effect.

 

Section 4.07.   Holdover.   If Lessee remains in possession of the Properties
after the expiration of the term hereof, Lessee, at Lessor’s option and within
Lessor’s sole discretion, may be deemed a tenant on a month-to-month basis and
shall continue to pay Rentals and other Monetary Obligations in the amounts
herein provided, except that the Base Monthly Rental shall be automatically
increased to one hundred fifty percent (150%) of the last Base Monthly Rental
payable under this Lease, and Lessee shall comply with all the terms of this
Lease; provided that nothing herein nor the acceptance of Rental by Lessor shall
be deemed a consent to such holding over. Lessee shall defend, indemnify,
protect and hold the Indemnified Parties harmless from and against any and all
Losses resulting from Lessee’s failure to surrender possession upon the
expiration of the Lease Term.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF LESSEE

 

Lessee represents and warrants to Lessor as of the Effective Date as follows:

 

Section 5.01.   Organization, Authority and Status of Lessee.   Lessee has been
duly organized or formed, is validly existing and in good standing under the
laws of its state of formation and is qualified as a foreign corporation or
limited liability company, as applicable, to do business in any jurisdiction
where such qualification is required. All necessary corporate or company action
has been taken to authorize the execution, delivery and performance by Lessee of
this Lease and of the other documents, instruments and agreements provided for
herein, including without limitation, the Transaction Documents. Lessee is not,
and if Lessee is a “disregarded entity,” the owner of such disregarded entity is
not, a “nonresident alien,” “foreign corporation,” “foreign partnership,”
“foreign trust,” “foreign estate,”

 

4

--------------------------------------------------------------------------------


 

or any other “person” that is not a “United States Person” as those terms are
defined in the Code and the regulations promulgated thereunder. The Person who
has executed this Lease on behalf of Lessee is duly authorized to do so.

 

Section 5.02.   Enforceability.   This Lease constitutes the legal, valid and
binding obligation of Lessee, enforceable against Lessee in accordance with its
terms.

 

Section 5.03.   Property Condition.   Lessee has physically inspected all of the
Properties and has examined title to the Properties, and has found all of the
same satisfactory in all respects for all of Lessee’s purposes.

 

Section 5.04.   Litigation.   There are no suits, actions, proceedings or
investigations pending, or to the best of its knowledge, threatened against or
involving any Lessee Entity or the Properties before any arbitrator or
Governmental Authority which might reasonably result in any Material Adverse
Effect.

 

Section 5.05.   Absence of Breaches or Defaults.   Lessee is not in default
under any document, instrument or agreement to which Lessee is a party or by
which Lessee, the Properties or any of Lessee’s property is subject or bound,
which has had, or could reasonably be expected to result in, a Material Adverse
Effect. The authorization, execution, delivery and performance of this Lease and
the documents, instruments and agreements provided for herein will not result in
any breach of or default under any document, instrument or agreement to which
Lessee is a party or by which Lessee, the Properties or any of Lessee’s property
is subject or bound.

 

Section 5.06.   Licenses and Permits.   Lessee has obtained all required
licenses and permits, both governmental and private, to use and operate the
Properties as Permitted Facilities.

 

Section 5.07.   Financial Condition; Information Provided to Lessor.   The
financial statements, all financial data and all other documents and information
heretofore delivered to Lessor by or with respect to the Lessee Entities and the
Properties in connection with this Lease or relating to the Lessee Entities or
the Properties are true, correct and complete in all material respects; there
have been no amendments thereto since the date such items were prepared or
delivered to Lessor; all financial statements provided were prepared in
accordance with GAAP, and fairly present as of the date thereof the financial
condition of each individual or entity to which they pertain; and no change has
occurred to any such financial statements, financial data, documents and other
information not disclosed in writing to Lessor, which has had, or could
reasonably be expected to result in, a Material Adverse Effect.

 

Section 5.08.   Compliance With OFAC Laws.   None of the Lessee Entities, and no
individual or entity owning directly or indirectly any interest in any of the
Lessee Entities, is an individual or entity whose property or interests are
subject to being blocked under any of the OFAC Laws or is otherwise in violation
of any of the OFAC Laws; provided, however, that the representation contained in
this sentence shall not apply to any Person to the extent such Person’s interest
is in or through a U.S. Publicly Traded Entity.

 

Section 5.09.   Solvency.   There is no contemplated, pending or threatened
Insolvency Event or similar proceedings, whether voluntary or involuntary,
affecting Lessee, or to the best of Lessee’s knowledge, their shareholders or
members (respectively) or their Affiliates. Lessee does not have unreasonably
small capital to conduct its business.

 

5

--------------------------------------------------------------------------------

 

ARTICLE VI

 

TAXES AND ASSESSMENTS; UTILITIES; INSURANCE

 

Section 6.01.   Taxes & Assessments.

 

(a)                                             Payment.   Lessee shall pay,
prior to the earlier of delinquency or the accrual of interest on the unpaid
balance, all taxes and assessments of every type or nature assessed against or
imposed upon the Properties, Lessee or Lessor during the Lease Term related to
or arising out of this Lease and the activities of the parties hereunder,
including without limitation, (i) all taxes or assessments upon the Properties
or any part thereof (including, without limitation, fees, assessments, charges
or other amounts against the Properties or due from Lessor pursuant to any
condominium declaration or similar instrument or the governing documents of any
property owners’ association affecting the Properties or any portion thereof)
and upon any personal property, trade fixtures and improvements located on the
Properties, whether belonging to Lessor or Lessee, or any tax or charge levied
in lieu of such taxes and assessments; (ii) all taxes, charges, license fees and
or similar fees imposed by reason of the use of the Properties by Lessee; and
(iii) all excise, franchise, transaction, privilege, license, sales, use and
other taxes upon the Rental or other Monetary Obligations hereunder, the
leasehold estate of either party or the activities of either party pursuant to
this Lease.

 

(b)                                 Right to Contest.    Within thirty (30) days
after each tax and assessment payment is required by this Section 6.01 to be
paid, Lessee shall, upon prior written request of Lessor, provide Lessor with
evidence reasonably satisfactory to Lessor that such payment was made in a
timely fashion. Lessee may, at its own expense, contest or cause to be contested
(in the case of any item involving more than $10,000, after prior written notice
to Lessor), by appropriate legal proceedings conducted in good faith and with
due diligence, any above-described item or lien with respect thereto, including,
without limitation, the amount or validity or application, in whole or in part,
of any such item, provided that (i) neither the Properties nor any interest
therein would be in any danger of being sold, forfeited or lost by reason of
such proceedings; (ii) no Event of Default has occurred; (iii) Lessee posts a
bond or takes other steps acceptable to Lessor that remove such lien or stay
enforcement thereof; (iv) Lessee shall promptly provide Lessor with copies of
all notices received or delivered by Lessee and filings made by Lessee in
connection with such proceeding; and (v) upon termination of such proceedings,
it shall be the obligation of Lessee to pay the amount of any such tax and
assessment or part thereof as finally determined in such proceedings, the
payment of which may have been deferred during the prosecution of such
proceedings, together with any costs, fees (including attorneys’ fees and
disbursements), interest, penalties or other liabilities in connection
therewith.

 

Section 6.02. Utilities.    Lessee shall contract, in its own name, for and pay
when due all charges for the connection and use of water, gas, electricity,
telephone, garbage collection, sewer use and other utility services supplied to
the Properties during the Lease Term. Under no circumstances shall Lessor be
responsible for any interruption of any utility service.

 

Section 6.03. Insurance.

 

(a)                               Coverage.    Throughout the Lease Term, Lessee
shall maintain, with respect to each of the Properties, at its sole expense, the
following types and amounts of insurance, in addition to such other insurance as
Lessor may reasonably require from time to time:

 

6

--------------------------------------------------------------------------------


 

(i)                                   Insurance against loss or damage to real
property and personal property, including without limitation, the Existing
Personalty under an “all risk” or “special form” insurance policy with
warranties or protective safeguards deleted, which shall include coverage
against all risks of direct physical loss, including but not limited to loss by
fire, lightning, wind, terrorism, and other risks normally included in the
standard ISO special form (and shall also include National Flood and Excess
Flood insurance if the Property is located within a 100-year floodplain (FEMA
Zones A and V) and earthquake insurance if the Properties are located within a
moderate to high earthquake hazard zone as determined by an approved insurance
company set forth in Section 6.03(b)(x) below) and windstorm coverage to
replacement cost plus business income as required and localized perils such as
sinkhole, mine subsidence or mudslide to be covered at replacement cost, if
applicable. Such policy shall also include coverage for ordinance or law
covering the loss of value of the undamaged portion of the Properties, costs to
demolish and the increased costs of construction if any of the improvements
located on, or the use of, the Properties shall at any time constitute legal
non-conforming structures or uses. Ordinance or law limits shall be in an amount
equal to the full replacement cost for the loss of value of the undamaged
portion of the Properties and no less than 10% of the replacement cost for each
of the following: (i) costs to demolish and remove debris and (ii) the increased
cost of construction, or in an amount otherwise specified by Lessor. Such
insurance shall be in amounts sufficient to prevent Lessor from becoming a
co-insurer under the applicable policies, and in any event, after application of
deductible, in amounts not less than 100% of the full insurable replacement cost
values and sub-limits satisfactory to Lessor, as determined from time to time at
Lessor’s request but not more frequently than once in any 12-month period.

 

(ii)                                Commercial general liability insurance,
including products and completed operation liability, covering Lessor and Lessee
against bodily injury liability, property damage liability and personal and
advertising injury including without limitation any liability arising out of the
ownership, maintenance, repair, condition or operation of every Property or
adjoining ways, streets, parking lots or sidewalks. Such insurance policy or
policies shall contain a broad form contractual liability endorsement under
which the insurer agrees to insure Lessee’s obligations under Article X hereof
to the extent insurable, and a “severability of interest” clause or endorsement
which precludes the insurer from denying the claim of Lessee or Lessor because
of the negligence or other acts of the other, shall be in amounts of not less
than $3,000,000.00 per occurrence for bodily injury and property damage, and
$3,000,000.00 general aggregate per location, or such higher limits as Lessor
may reasonably require from time to time, and shall be of form and substance
satisfactory to Lessor. Such limits of insurance can be acquired through
Commercial General Liability and Umbrella liability policies.

 

(iii)                             Statutory workers’ compensation insurance and
Employers Liability insurance in the amount of $1,000,000 covering all persons
employed by Lessee on the Properties in connection with any work done on or
about any of the Properties for which claims for death or bodily injury could be
asserted against Lessor, Lessee or the Properties.

 

(iv)                            Business Income and Extra Expense, including
Rental value insurance, equal to 100% of the Base Annual Rental (as may adjusted
hereunder) for a period of not less than twelve (12) months, which insurance
shall be carved out of Lessee’s business interruption coverage for a separate
rental value insurance payable to Lessor, or if rental value insurance is
included in Lessee’s business interruption coverage, the insurer shall

 

7

--------------------------------------------------------------------------------


 

provide priority payment to any rent obligations, and such obligations shall be
paid directly to Lessor. Such insurance is to follow form of the real property
“all risk” or “special form” coverage and is not to contain a co-insurance
clause.

 

(v)                               Comprehensive Boiler & Machinery Insurance
against loss or damage from explosion of any steam or pressure boilers or
similar apparatus, if any, located in or about the each Property and in an
amount equal to the lesser of 25% of the 100% replacement cost of each Property
or $5,000,000.00, if a central boiler is ever installed.

 

(vi)                            Automobile Liability Insurance not less than
$1,000,000 per occurrence covering all owned and non-owned vehicles.

 

(vii)                           Professional Liability Insurance.

 

(viii)                      Such additional and/or other insurance and in such
amounts as at the time is customarily carried by prudent owners or tenants with
respect to improvements and personal property similar in character, location and
use and occupancy to each Property.

 

(b)                               Insurance Provisions.    All insurance
policies shall:

 

(i)                                   provide (A) for a waiver of subrogation by
the insurer as to claims against Lessor, its employees and agents; (B) that the
insurer shall not deny a claim and that such insurance cannot be unreasonably
cancelled, invalidated or suspended on account of the conduct of Lessee, its
officers, directors, employees or agents, or anyone acting for Lessee or any
subtenant or other occupant of the Properties; and (C) that any losses otherwise
payable thereunder shall be payable notwithstanding any act or omission of
Lessor or Lessee which might, absent such provision, result in a forfeiture of
all or a part of such insurance payment;

 

(ii)                                be primary and provide that any “other
insurance” clause in the insurance policy shall exclude any policies of
insurance maintained by Lessor and the insurance policy shall not be brought
into contribution with insurance maintained by Lessor;

 

(iii)                               contain deductibles not to exceed
$25,000.00;

 

(iv)                            contain a standard non-contributory mortgagee
clause or endorsement in favor of any Lender designated by Lessor;

 

(v)                               provide that the policy of insurance shall not
be terminated, cancelled or amended without at least thirty (30) days’ prior
written notice to Lessor and to any Lender covered by any standard mortgagee
clause or endorsement deleting “endeavor to” and “but failure to mail such
notice shall impose no obligation or liability of any kind upon the company, its
agents or representatives” language;

 

(vi)                            provide that the insurer shall not have the
option to restore the Properties if Lessor elects to terminate this Lease in
accordance with the terms hereof;

 

(vii)                         be in amounts sufficient at all times to satisfy
any coinsurance requirements thereof;

 

8

--------------------------------------------------------------------------------


 

(viii)                      except for workers’ compensation insurance referred
to in Section 6.03(a)(iii) above, name Lessor and any Lessor Affiliate or Lender
requested by Lessor, as an “additional insured” with respect to general
liability insurance, as a “named insured” with respect to real property, and as
a “loss payee” with respect to all real property, and rental value insurance, as
appropriate and as their interests may appear;

 

(ix)                            be evidenced by delivery to Lessor and any
Lender designated by Lessor of an Acord Form 28 for property, rental value and
boiler & machinery coverage (or any other form requested by Lessor) and an Acord
Form 25 for commercial general liability, workers’ compensation and umbrella
coverage (or any other form requested by Lessor); provided that in the event
that either such form is no longer available, such evidence of insurance shall
be in a form reasonably satisfactory to Lessor and any Lender designated by
Lessor; and

 

(x)                               be issued by insurance companies licensed to
do business in the states where the Properties are located and which are rated
A:X or better by Best’s h1surance Guide or are otherwise approved by Lessor.

 

(xi)                              be issued without a Protective Safeguard
Endorsement or Warranties.

 

(c)                                Additional Obligations.    It is expressly
understood and agreed that (i) if any insurance required hereunder, or any part
thereof, shall expire, be withdrawn, become void by breach of any condition
thereof by Lessee, or become void or in jeopardy by reason of the failure or
impairment of the capital of any insurer, Lessee shall immediately obtain new or
additional insurance reasonably satisfactory to Lessor and any Lender designated
by Lessor; (ii) the minimum limits of insurance coverage set forth in this
Section 6.03 shall not limit the liability of Lessee for its acts or omissions
as provided in this Lease; (iii) Lessee shall procure policies for all insurance
for periods of not less than one year and shall provide to Lessor and any
servicer or Lender of Lessor certificates of insurance or, upon Lessor’s
request, duplicate originals of insurance policies evidencing that insurance
satisfying the requirements of this Lease is in effect at all times; (iv) Lessee
shall pay as they become due all premiums for the insurance required by this
Section 6.03; (v) in the event that Lessee fails to comply with any of the
requirements set forth in this Section 6.03, within ten (10) days of the giving
of written notice by Lessor to Lessee, (A) Lessor shall be entitled to procure
such insurance; and (B) any sums expended by Lessor in procuring such insurance
shall be a Monetary Obligation (and not Rental) and shall be repaid by Lessee,
together with interest thereon at the Default Rate, from the time of payment by
Lessor until fully paid by Lessee immediately upon written demand therefor by
Lessor; and (vi) as long as no Event of Default exists, insurance premiums may
be paid monthly via a premium finance arrangement (provided that Lessee shall
tender to Lessor and any Lender each month evidence that Lessee has paid the
applicable premium finance amount due for the preceding month within at least
five (5) days of the date such payment is due. Lessee will be required to
deliver to Lessor evidence of payment of the insurance premiums at least thirty
(30) days prior to the date on which the insurance premiums first become
payable, except when being paid monthly in compliance with the terms of the
preceding sentence.

 

(d)                               Blanket Policies.    Notwithstanding anything
to the contrary in this Section 6.03, any insurance which Lessee is required to
obtain pursuant to this Section 6.03 may be carried under a “blanket” policy or
policies covering other properties or liabilities of Lessee provided that such
“blanket” policy or policies otherwise comply with the provisions of this
Section 6.03.

 

9

--------------------------------------------------------------------------------


 

(e)                                  Change in Operation.    Lessor reserves the
right to require additional and/or other insurance if Lessee has a change in
operation or use of any of the Properties.

 

Section 6.04. Tax, Assessment & Insurance Impound.    Upon the occurrence of an
Event of Default and with respect to each Event of Default, in addition to any
other remedies, Lessor may require Lessee to pay to Lessor sums which will
provide an impound account (which shall not be deemed a trust fund) for paying
up to the next one year of taxes, assessments and/or insurance premiums with
such payments to be made in monthly installments equal to 1/12”’ of the annual
sum due. Upon such requirement, Lessor will estimate and notify Lessee of the
amounts needed for such purposes, and Lessee shall pay the same to Lessor within
ten (10) days of Lessor’s notice thereof. Should additional funds be required at
any time, Lessee shall pay the same to Lessor within ten (10) days after demand.
Lessee shall advise Lessor of all taxes, assessments and insurance bills which
are due and shall cooperate fully with Lessor in assuring that the same are paid
and shall provide reasonable supporting documentation to demonstrate timely
payment in full as required by Lessor. Lessor may deposit all impounded funds in
accounts insured by any federal or state agency and may commingle such funds
with other funds and accounts of Lessor. Interest or other gains from such
funds, if any, shall be the sole property of Lessor. Upon an Event of Default,
in addition to any other remedies, Lessor may apply all impounded funds against
any sums due from Lessee to Lessor. Lessor shall give to Lessee an annual
accounting showing all credits and debits to and from such impounded funds
received from Lessee.

 

ARTICLE VII



MAINTENANCE; ALTERATIONS

 

Section 7.01. Condition of Property; Maintenance.    Lessee hereby accepts the
Properties “AS IS” and “WHERE IS” with no representation or warranty of Lessor
as to the condition thereof. Lessee shall, at its sole cost and expense, be
responsible for (a) keeping all of the buildings, structures and improvements
erected on each of the Properties in good order and repair, free from actual or
constructive waste, including without limitation, the roof and the HVAC and
other electrical and mechanical systems; (b) the repair or reconstruction of any
building, structures or improvements erected on the Properties damaged or
destroyed by a Casualty; (c) subject to Section 7.02, making all necessary
structural, non- structural, exterior and interior repairs and replacements to
any building, structures or improvements erected on the Properties;
(d) operating, remodeling, updating and modernizing the Properties in accordance
with those standards adopted from time to time on a system-wide basis for the
Permitted Facilities; and (e) paying all operating costs of the Properties in
the ordinary course of business. Lessee waives any right to require Lessor to
maintain, repair or rebuild all or any part of the Properties or make repairs at
the expense of Lessor pursuant to any Legal Requirements at any time in effect.

 

Section 7.02. Alterations and Improvements.    During the Lease Term, Lessee
shall not alter the exterior, structural, plumbing or electrical elements of the
Properties in any manner without the consent of Lessor, which consent shall not
be unreasonably delayed, withheld or conditioned; provided, however, Lessee may
undertake nonstructural alterations to the Properties, individually, costing
less than $70,000 without Lessor’s prior written consent. Lessor shall respond
to any request for consent within ten (I0) days of a written request from Lessee
detailing the proposed alterations together with plans and specification and any
other information Lessor may reasonably require. If Landlord fails to respond in
writing within such 10-day period, the request shall be deemed approved under
this Lease. If Lessor’s consent is required hereunder and Lessor consents to the
making of any such alterations, the same shall be made by Lessee at Lessee’s
sole expense by a licensed contractor and according to plans and specifications
approved by Lessor and subject to such other conditions as Lessor shall
reasonably require. Any work at any time commenced by Lessee on the Properties
shall be prosecuted diligently to completion, shall be of good workmanship and
materials and shall comply fully with all the terms of this

 

10

--------------------------------------------------------------------------------


 

Lease and all Legal Requirements. Upon completion of any alterations
individually costing $10,000 or more, Lessee shall promptly provide Lessor with
evidence of full payment to all laborers and materialmen contributing to the
alterations. Additionally, upon completion of any alterations, Lessee shall
promptly provide Lessor with (a) an architect’s certificate certifying the
alterations to have been completed in conformity with the plans and
specifications (if the alterations are of such a nature as would require the
issuance of such a certificate from the architect); (b) a certificate of
occupancy (if the alterations are of such a nature as would require the issuance
of a certificate of occupancy); and (c) any other documents or information
reasonably requested by Lessor. Lessee shall keep the Properties free from any
liens arising out of any work performed on, or materials furnished to, the
Properties. Lessee shall execute and file or record, as appropriate, a “Notice
of Non-Responsibility,” or any equivalent notice permitted under applicable law
in the states where the Properties are located which provides that Lessor is not
responsible for the payment of any costs or expenses relating to the additions
or alterations. Any addition to or alteration of the Properties shall be deemed
a part of the Properties and belong to Lessor, and Lessee shall execute and
deliver to Lessor such instruments as Lessor may require to evidence the
ownership by Lessor of such addition or alteration.

 

Section 7.03. Encumbrances.    During the Lease Term, Lessor shall have the
right to grant easements on, over, under and above the Properties without the
prior consent of Lessee, provided that such easements will not materially
interfere with Lessee’s use of the Properties or impose additional costs or
material obligations on Lessee. Lessee shall comply with and perform all
obligations of Lessor under all easements, declarations, covenants, restrictions
and other items of record now or hereafter encumbering the Properties. Without
Lessor’s prior written consent, Lessee shall not grant any easements on, over,
under or above the Properties.

 

ARTICLE VIII

 

USE OF THE PROPERTIES; COMPLIANCE

 

Section 8.01. Use.    During the Lease Term, each of the Properties shall be
used solely for the operation of a Permitted Facility. Except during periods
when a Property is untenantable due to Casualty or Condemnation (and provided
that Lessee continues to strictly comply with the other terms and conditions of
this Lease), Lessee shall at all times during the Lease Term occupy the
Properties and shall diligently operate its business on the Properties.

 

Section 8.02. Alternative Use.    Lessee shall not, by itself or through any
assignment, sublease or other type of transfer, convert any of the Properties to
an alternative use during the Lease Term without Lessor’s prior written consent,
which consent shall not be unreasonably withheld; provided, however, that
Lessor’s consent shall not be deemed unreasonably withheld if Lessor’s decision
is based on any or all of the following: (a) whether the rental paid to Lessor
would be equal to or greater than the anticipated rental assuming continued
existing use; (b) whether the proposed rental to be paid to Lessor is reasonable
considering the converted use of such Property and the customary rental
prevailing in the community for such use; (c) whether the converted use will be
consistent with the highest and best use of such Property; (d) whether the
converted use will increase Lessor’s risks or decrease the value of such
Property; and (e) whether the converted use will adversely affect Lessor’s
status as a REIT.

 

Section 8.03. Compliance.    Lessee’s use and occupation of each of the
Properties, and the condition thereof, shall, at Lessee’s sole cost and expense,
comply fully with all Legal Requirements and all restrictions, covenants and
encumbrances of record, and any owner obligations under such Legal Requirements,
or restrictions, covenants and encumbrances of record, with respect to the
Properties, in either event, the failure with which to comply could have a
Material Adverse Effect. Without in any way limiting the foregoing provisions,
Lessee shall comply with all Legal Requirements relating to

 

11

--------------------------------------------------------------------------------


 

anti-terrorism, trade embargos, economic sanctions, Anti-Money Laundering Laws,
and the Americans with Disabilities Act of 1990, as such act may be amended from
time to time, and all regulations promulgated thereunder, as it affects the
Properties now or hereafter in effect. Upon Lessor’s written request from time
to time during the Lease Term, Lessee shall certify in writing to Lessor that:
(i) Lessee’s representations, warranties and obligations under Section 5.08
remain true and correct and have not been breached and (ii) to the best of
Lessee’s knowledge, Lessee’s representations, warranties and obligations under
this Section 8.03 remain true and correct and have not been breached. Lessee
shall immediately notify Lessor in writing if any of such representations,
warranties or covenants are no longer true or have been breached or if Lessee
has a reasonable basis to believe that they may no longer be true or have been
breached. In connection with such an event, Lessee shall comply with all Legal
Requirements and directives of Governmental Authorities and, at Lessor’s
request, provide to Lessor copies of all notices, reports and other
communications exchanged with, or received from, Governmental Authorities
relating to such an event. Lessee shall also reimburse Lessor for all Costs
incurred by Lessor in evaluating the effect of such an event on the Properties
and this Lease, in obtaining any necessary license from Governmental Authorities
as may be necessary for Lessor to enforce its rights under the Transaction
Documents, and in complying with all Legal Requirements applicable to Lessor as
the result of the existence of such an event and for any penalties or fines
imposed upon Lessor as a result thereof. Lessee will use its best efforts to
prevent any act or condition to exist on or about the Properties which will
materially increase any insurance rate thereon, except when such acts are
required in the normal course of its business and Lessee shall pay for such
increase. Lessee agrees that it will defend, indemnify and hold harmless the
Indemnified Parties from and against any and all Losses caused by, incurred or
resulting from Lessee’s failure to comply with its obligations under this
Section.

 

Section 8.04.    Environmental.

 

(a)                               Representations and Warranties. Subject to and
qualified in the entirety by the information contained in the Environmental
Reports of the Properties prepared for the Transaction, Lessee represents and
warrants to Lessor which representations and warranties shall survive the
execution and delivery of this Lease, as follows:

 

(i)                                   The Properties and Lessee are not in
violation of or subject to, any pending or, to Lessee’s actual knowledge,
threatened investigation or inquiry by any Governmental Authority or to any
remedial obligations under any Environmental Laws that could have a Material
Adverse Effect, nor has Lessee received any written notice or other
communication from any Person (including but not limited to a Governmental
Authority) with respect to any Property relating to (A) Hazardous Materials,
Regulated Substances or USTs, or Remediation thereof; (B) possible liability of
any Person pursuant to any Environmental Law; (C) other environmental
conditions; or (D) any actual or potential administrative or judicial
proceedings in connection with any of the foregoing that could have a Material
Adverse Effect. The foregoing representations and warranties would continue to
be true and correct following disclosure to the applicable Governmental
Authorities of all relevant facts, conditions and circumstances, if any,
pertaining to the Properties.

 

(ii)                                (A) All uses and operations on or of the
Properties, whether by Lessee or, to Lessee’s knowledge, any other Person, have
been in compliance with all Environmental Laws and environmental permits issued
pursuant thereto; (B) there have been no Releases in, on, under or from any of
the Properties, or, to Lessee’s knowledge, from other property migrating toward
any of the Properties, except in Permitted Amounts; (C) there are no Hazardous
Materials, Regulated Substances or USTs in, on, or under any of the Properties,
except in Permitted Amounts; (D) the Properties have been

 

12

--------------------------------------------------------------------------------


 

kept free and clear of all liens and other encumbrances imposed pursuant to any
Environmental Law (the “Environmental Liens”); and (E) Lessee has not allowed
any other tenant or other user of the Properties to do any act that materially
increased the dangers to human health or the environment, posed an unreasonable
risk of harm to any Person (whether on or off any of the Properties), impaired
the value of any of the Properties in any material respect, is contrary to any
requirement set forth in the insurance policies maintained by Lessor,
constituted a public or private nuisance, constituted waste, or violated any
covenant, condition, agreement or easement applicable to any of the Properties.

 

(b)                               Covenants.

 

(i)                                         Lessee covenants to Lessor during
the Lease Term, subject to the limitations of subsection (ii) below, as follows:

 

(A)                      The Properties and Lessee shall not be (1) in violation
of any Remediation required by any Governmental Authority, or (2) subject to any
Remediation obligations under any Environmental Laws. Lessee shall not be in
violation of any investigation or inquiry by any Governmental Authority.

 

(B)                      All uses and operations on or of the Properties,
whether by Lessee or any other Person, shall be in compliance with all
Environmental Laws and permits issued pursuant thereto.

 

(C)                      There shall be no Releases in, on, under or from the
Properties, except in Permitted Amounts.

 

(D)                      There shall be no Hazardous Materials, Regulated
Substances, USTs in, on or under the Properties, except in Permitted Amounts.

 

(E)                       Lessee shall keep the Properties or cause the
Properties to be kept free and clear of all Environmental Liens, whether due to
any act or omission of Lessee or any other Person.

 

(F)                        Lessee shall not do or allow any other tenant or
other user of the Properties to do any act that (1) materially increases the
dangers to human health or the environment, (2) poses an unreasonable risk of
harm to any Person (whether on or off any of the Properties), (3) has a Material
Adverse Effect, (4) is contrary to any material requirement set forth in the
insurance policies maintained by Lessee, (5) constitutes a public or private
nuisance or constitutes waste, or (6) violates any covenant, condition,
agreement or easement applicable to the Properties.

 

(G)                      Lessee shall, at its sole cost and expense, perform any
environmental site assessment or other investigation of environmental conditions
in connection with the Properties as may be reasonably requested by Lessor
(including but not limited to sampling, testing and analysis of soil, water,
air, building materials and other materials and substances whether solid, liquid
or gas), and share with Lessor the reports and other results thereof, and Lessor
and the other Indemnified Parties shall be entitled to rely on such reports and
other results thereof.

 

13

--------------------------------------------------------------------------------


 

(H)                     Lessee shall, at its sole cost and expense, fully and
expeditiously cooperate in all activities pursuant to this Section 8.04,
including but not limited to providing all relevant information and making
knowledgeable persons available for interviews.

 

(ii)                             Notwithstanding any provision of this Lease to
the contrary, an Event of Default shall not be deemed to have occurred as a
result of the failure of Lessee to satisfy any one or more of the covenants set
forth in subsections (A) through (F) above provided that Lessee shall be in
compliance with the requirements of any Governmental Authority with respect to
the Remediation of any Release at the Properties.

 

(c)                                Notification Requirements.    Lessee shall
immediately notify Lessor in writing upon Lessee obtaining actual knowledge of
(i) any Releases or Threatened Releases in, on, under or from any of the
Properties other than in Permitted Amounts, or migrating towards any of the
Properties; (ii) any non-compliance with any Environmental Laws related in any
way to any of the Properties; (iii) any actual or potential Environmental Lien;
(iv) any required or proposed Remediation of environmental conditions relating
to any of the Properties required by applicable Governmental Authorities; and
(v) any written or oral notice or other communication which Lessee becomes aware
from any source whatsoever (including but not limited to a Governmental
Authority) relating in any way to Hazardous Materials, Regulated Substances or
USTs, or Remediation thereof at or on any of the Properties, other than in
Permitted Amounts, possible liability of any Person relating to any of the
Properties pursuant to any Environmental Law, other environmental conditions in
connection with any of the Properties, or any actual or potential administrative
or judicial proceedings in connection with anything referred to in this Section.
Lessee shall, upon Lessor’s written request, deliver to Lessor a certificate
stating that to the best of Lessee’s knowledge, Lessee is and has been in full
compliance with all of the environmental representations, warranties and
covenants in this Lease.

 

(d)                               Remediation.    Lessee shall, at its sole cost
and expense, and without limiting any other provision of this Lease, effectuate
any Remediation required by any Governmental Authority of any condition
(including, but not limited to, a Release) in, on, under or from the Properties
and take any other reasonable action deemed necessary by any Governmental
Authority for protection of human health or the environment. Should Lessee fail
to undertake such Remediation in accordance with the preceding sentence, Lessor,
after written notice to Lessee and Lessee’s failure to immediately undertake
such Remediation, shall be permitted to complete such Remediation, and all Costs
incurred in connection therewith shall be paid by Lessee. Any Cost so paid by
Lessor, together with interest at the Default Rate, shall be deemed to be a
Monetary Obligation hereunder (and not Rental) and shall be immediately due from
Lessee to Lessor.

 

(e)                                Indemnification.    Lessee shall, at its sole
cost and expense, protect, defend, indemnify, release and hold harmless each of
the Indemnified Parties from and against any and all Losses, including, but not
limited to, all Costs of Remediation (whether or not performed voluntarily),
arising out of or in any way relating to any Environmental Laws, Hazardous
Materials, Regulated Substances, USTs, or other environmental matters concerning
the Properties. It is expressly understood and agreed that Lessee’s obligations
under this Section shall survive the expiration or earlier termination of this
Lease for any reason.

 

(f)                                 Right of Entry.    Lessor and any other
Person designated by Lessor, including but not limited to any receiver, any
representative of a Governmental Authority, and any environmental consultant,
shall have the right, but not the obligation, to enter upon the Properties

 

14

--------------------------------------------------------------------------------


 

at all reasonable times (including, without limitation, in connection with the
exercise of any remedies set forth in this Lease) to assess any and all aspects
of the environmental condition of any Property and its use, including but not
limited to conducting any environmental assessment or audit (the scope of which
shall be determined in Lessor’s sole and absolute discretion) and taking samples
of soil, groundwater or other water, air, or building materials, and conducting
other invasive testing, provided that any such entry shall not materially
interfere with Lessee’s patients or ongoing operations (except when an Event of
Default exists which remains uncured). Lessee shall cooperate with and provide
access to Lessor, and any other Person designated by Lessor. Any such assessment
or investigation shall be at Lessee’s sole cost and expense, provided that the
assessment or investigation is reasonable under the facts and circumstances at
the time requested by Lessor.

 

(g)                                Inspections.    At its sole cost and expense,
Lessee shall have the Properties inspected as may be required by any
Environmental Law for seepage, spillage and other environmental concerns. Lessee
shall maintain and monitor USTs in accordance with all Environmental Laws.
Lessee shall provide Lessor with written certified results of all inspections
performed on the Properties. All costs and expenses associated with the
inspection, preparation and certification of results, as well as those
associated with any corrective action, shall be paid by Lessee. All inspections
and tests performed on the Properties shall be in compliance with all
Environmental Laws.

 

(h)                               UST Compliance.    Lessee shall comply or
cause the compliance with all applicable federal, state and local regulations
and requirements regarding USTs, including, without limitation, any of such
regulations or requirements which impose (i) technical standards, including,
without limitation, performance, leak prevention, leak detection, notification
reporting and recordkeeping; (ii) corrective action with respect to confirmed
and suspected Releases; and (iii) financial responsibility for the payment of
costs of corrective action and compensation to third parties for injury and
damage resulting from Releases. Lessee shall immediately notify Lessor, in
writing, of (A) the presence on or under the Properties, or the Release from any
USTs on, above or under the Properties, of any Hazardous Materials or Regulated
Substances, apparent or real; and (B) any and all enforcement; clean-up,
remedial, removal or other governmental or regulatory actions threatened,
instituted or completed pursuant to any of the Environmental Laws affecting the
Properties. Upon any such Release from any USTs on, above or under the
Properties of any Hazardous Materials or Regulated Substances, Lessee shall
immediately remedy such situation in accordance with all Environmental Laws and
any request of Lessor. Should Lessee fail to remedy or cause the remedy of such
situation in accordance with all Environmental Laws, Lessor shall be permitted
to take such actions in its sole but reasonable discretion to remedy such
situation and all Costs incurred in connection therewith, together with interest
at the Default Rate, will be paid by Lessee.

 

(i)                                  Survival.    The obligations of Lessee and
the rights and remedies of Lessor under this Section 8.04 shall survive the
termination, expiration and/or release of this Lease.

 

Section 8.05.    Condominiums.

 

(a)                               Lessee acknowledges that certain Properties
are subject to the Condominium Documents and shall at all times (i) use those
Properties subject to and strictly in accordance with the Condominium Documents
and the Florida Condominium Act, as amended (the “Condominium Act”), and
(ii) provide Lessor with a copy of any notices received by Lessee alleging any
default of Lessor or Lessee under any provision of the Condominium Documents
promptly after receipt thereof.

 

15

--------------------------------------------------------------------------------

 

(b)                                 With respect to the Condominium Documents,
Lessee will not, by act or omission, amend or supplement or consent to the
amendment or supplement of the Condominium Documents without the prior written
consent of Lessor.

 

(c)                                  Lessee will duly pay and discharge, or
cause to be paid and discharged, any assessments or other amounts Lessor owes
under the Condominium Documents on or before the due date thereof and promptly,
upon demand, exhibit to Lessor receipts for all such payments.

 

(d)                                 In each and every case in which, under the
provisions of the Condominium Documents or the Condominium Act, the consent of
unit owners owning fifty percent (50%) or more of the percentage interests in
the respective condominium is required, Lessee will not vote or give such
consent without, in each and every case, the prior written consent of Lessor, to
the extent that Lessee has any right to vote.

 

(f)                                   If delivered to Lessee, within five
(5) days of its receipt, Lessee will furnish to Lessor a copy of (i) all
assessments levied by an Association against a Property, and (ii) the annual
budget issued by an Association.

 

ARTICLE IX

 

ADDITIONAL COVENANTS

 

Section 9.01.   Performance at Lessee’s Expense.   Lessee acknowledges and
confirms that Lessor may impose reasonable administrative, processing or
servicing fees, and collect its reasonable attorneys’ fees, costs and expenses
in connection with (a) any extension, renewal, modification, amendment and
termination of this Lease; (b) any release or substitution of Properties; (c)
the procurement of third party consents, waivers and approvals with respect to
the Properties or any matter related to this Lease; (d) the review of any
assignment or sublease or proposed assignment or sublease or the preparation or
review of any subordination or non-disturbance agreement; (e) the collection,
maintenance and/or disbursement of reserves created under this Lease or the
other Transaction Documents; and (f) inspections required to make certain
determinations under this Lease or the other Transaction Documents.

 

Section 9.02.   Inspection.   Lessor and its authorized representatives shall
have the right, at all reasonable times and upon giving reasonable prior notice
(except in the event of an emergency, in which case no prior notice shall be
required), to enter the Properties or any part thereof and inspect the same, but
without disruption to Lessee’s business or interference with patient privacy,
except in the event of an emergency.

 

Section 9.03.   Financial Information.

 

(a)                                 Financial Statements.   Within forty five
(45) days after the end of each fiscal quarter and within one hundred twenty
(120) days after the end of each fiscal year of Lessee, Lessee shall deliver to
Lessor (i) complete financial statements of the Lessee Entities including a
balance sheet, profit and loss statement, statement of changes in financial
condition and all other related schedules for the fiscal period then ended; and
(ii) a financial statement showing unit-level sales and any other revenue for
each Property.   All such financial statements shall be prepared in accordance
with GAAP, and shall be certified to be accurate and complete by an officer or
director of each Lessee Entity.  Lessee understands that Lessor will rely upon
such financial statements and Lessee represents that such reliance is
reasonable.   In the event that Lessee’s property and business at the Properties
are ordinarily consolidated with other business for

 

16

--------------------------------------------------------------------------------


 

financial statements purposes, such financial statements shall be prepared on a
consolidated basis. The financial statements delivered to Lessor need not be
audited, but Lessee shall deliver to Lessor copies of any audited financial
statements of the Lessee Entities which may be prepared, as soon as they are
available.   Within thirty (30) days after the end of each fiscal year of
Lessee, and upon prior written request by Lessor, Lessee shall deliver such
compliance certificate to Lessor as Lessor may reasonably require in order to
establish that Lessee is in compliance with all of its obligations, duties and
covenants under this Lease.

 

(b)                                 Other Information.   Notwithstanding any
prov1s10n contained herein, upon request at any time, Lessee will provide to
Lessor any and all financial information and/or financial statements (and in the
form or forms) (i) requested by Lessor in connection with Lessor’s filings with
or disclosures to any Governmental Authority, including, without limitation, the
financial statements required in connection with Securities and Exchange
Commission filings by Lessor or its Affiliates; and (ii) as reasonably requested
by Lessor.

 

(c)                                  Financial Covenant.  At all times, Lessee
shall maintain a combined Tangible Net Worth of not less than $3,000,000.00.

 

Section 9.04.   OFAC Laws.   Upon receipt of notice or upon actual knowledge
thereof, Lessee shall immediately notify Lessor in writing if any Person owning
(directly or indirectly) any interest in any of the Lessee Entities, or any
director, officer, shareholder, member, manager or partner of any of such
holders is a Person whose property or interests are subject to being blocked
under any of the OFAC Laws, or is otherwise in violation of any of the OFAC
Laws, or is under investigation by any Governmental Authority for, or has been
charged with, or convicted of, drug trafficking, terrorist-related activities or
any violation of the Anti-Money Laundering Laws, has been assessed civil
penalties under these or related laws, or has had funds seized or forfeited in
an action under these or related laws; provided, however, that the covenant in
this Section 9.04 shall not apply to any Person to the extent such Person’s
interest is in or through a U.S. Publicly Traded Entity.

 

Section 9.05.   Estoppel Certificate.   At any time, and from time to time,
Lessee shall, promptly and in no event later than ten (10) business days after a
request from Lessor or any Lender or mortgagee of Lessor, execute, acknowledge
and deliver to Lessor or such Lender or mortgagee, as the case may be, a
certificate in the form supplied by Lessor, certifying: (a) that Lessee has
accepted the Properties; (b) that this Lease is in full force and effect and has
not been modified (or if modified, setting forth all modifications), or, if this
Lease is not in full force and effect, the certificate shall so specify the
reasons therefor; (c) the commencement and expiration dates of the Lease Term;
(d) the date to which the Rentals have been paid under this Lease and the amount
thereof then payable; (e) whether there are then any existing defaults by Lessor
in the performance of its obligations under this Lease, and, if there are any
such defaults, specifying the nature and extent thereof; (f) that no notice has
been received by Lessee of any default under this Lease which has not been
cured, except as to defaults specified in the certificate; (g) the capacity of
the Person executing such certificate, and that such Person is duly authorized
to execute the same on behalf of Lessee; (h) that neither Lessor nor any Lender
or mortgagee has actual involvement in the management or control of decision
making related to the operational aspects or the day-to-day operation of the
Properties, including any handling or disposal of Hazardous Materials or
Regulated Substances; and (i) any other information reasonably requested by
Lessor or any Lender or mortgagee, as the case may be.  If Lessee shall fail or
refuse to sign a certificate in accordance with the provisions of this
Section within ten (10) business days following a request by Lessor, Lessee
irrevocably constitutes and appoints Lessor as its attorney-in-fact to execute
and deliver the certificate to any such third party, it being stipulated that
such power of attorney is coupled with an interest and is irrevocable and
binding.

 

17

--------------------------------------------------------------------------------


 

Section 9.06.   HMA Lease.   Lessee acknowledges and agrees that the HMA Lease
shall in no way alter its obligations as Lessee.  Lessee must comply with the
terms of conditions of this Lease and perform all of its obligations hereunder,
regardless of any default under the HMA Lease.   Lessee shall indemnify,
protect, defend and hold harmless each of the Indemnified Parties and any Lender
from and against any and all Losses suffered as a result of, or claims arising
from, the HMA Lease.

 

ARTICLE X

 

RELEASE AND INDEMNIFICATION

 

Section 10.01.   Release and Indemnification.   Lessee agrees to use and occupy
the Properties at its own risk and hereby releases Lessor and Lessor’s agents
and employees from all claims for any damage or injury to the full extent
permitted by law.  Lessee agrees that Lessor shall not be responsible or liable
to Lessee or Lessee’s employees, agents, customers, licensees or invitees for
bodily injury, personal injury or property damage occasioned by the acts or
omissions of any other lessee or any other Person. Lessee agrees that any
employee or agent to whom the Properties or any part thereof shall be entrusted
by or on behalf of Lessee shall be acting as Lessee’s agent with respect to the
Properties or any part thereof, and neither Lessor nor Lessor’s agents,
employees or contractors shall be liable for any loss of or damage to the
Properties or any part thereof.  Lessee shall indemnify, protect, defend and
hold harmless each of the Indemnified Parties from and against any and all
Losses (excluding Losses suffered by an Indemnified Party arising out of the
gross negligence or willful misconduct of such Indemnified Party; provided,
however, that the term “gross negligence” shall not include gross negligence
imputed as a matter of law to any of the Indemnified Parties solely by reason of
Lessor’s interest in any Property or Lessor’s failure to act in respect of
matters which are or were the obligation of Lessee under this Lease) caused by,
incurred or resulting from Lessee’s operations or by Lessee’s use and occupancy
of the Properties, whether relating to its original design or construction,
latent defects, alteration, maintenance, use by Lessee or any Person thereon,
supervision or otherwise, or from any breach of, default under, or failure to
perform, any term or provision of this Lease by Lessee, its officers, employees,
agents or other Persons. It is expressly understood and agreed that Lessee’s
obligations under this Section shall survive the expiration or earlier
termination of this Lease for any reason whatsoever.

 

Lessor shall indemnify, protect, defend and hold harmless the Lessee, their
agents, employees, invitees, patients, partners, officers and contractors from
and against any and all Losses suffered by such party arising out of the gross
negligence or willful misconduct of Lessor, its agents, employees or
contractors; provided, however, that the term “gross negligence” shall not
include gross negligence imputed as a matter of law to Lessor or any of the
Indemnified Parties solely by reason of Lessor’s interest in any Property or
Lessor’s failure to act in respect of matters which are or were the obligation
of Lessee under this Lease or caused by, incurred or resulting from Lessee’s
operations or by Lessee’s use and occupancy of the Properties, whether relating
to its original design or construction, latent defects, alteration, maintenance,
use by Lessee or any Person thereon, supervision or otherwise, or from any
breach of, default under, or failure to perform, any term or provision of this
Lease by Lessee, its officers, employees, agents or other Persons.

 

ARTICLE XI

 

CONDEMNATION AND CASUALTY

 

Section 11.01.   Notification.   Lessee shall promptly give Lessor written
notice of (a) any Condemnation of any of the Properties, (b) the commencement of
any proceedings or negotiations which might result in a Condemnation of any of
the Properties, and (c) any Casualty to any of the Properties or any part
thereof.  Such notice shall provide a general description of the nature and
extent of such

 

18

--------------------------------------------------------------------------------


 

Condemnation, proceedings, negotiations or Casualty, and shall include copies of
any documents or notices received in connection therewith.  Thereafter, Lessee
shall promptly send Lessor copies of all notices, correspondence and pleadings
relating to any such Condemnation, proceedings, negotiations or Casualty.

 

Section 11.02.   Partial Condemnation or Casualty.   Except as otherwise
provided in Section 11.03, in the event of a Partial Condemnation or a Casualty:

 

(a)                                 Net Awards.  Ali Net Awards shall be paid to
Lessor.

 

(b)                                 Lessor Election To Continue or Terminate
Lease.  Lessor shall have the option, (i) subject to the right of Lessee to
elect otherwise as set forth in subsection (d) below, to terminate this Lease
with respect to the applicable Property affected, by notifying Lessee in writing
within thirty (30) days after Lessee gives Lessor notice (A) of such Partial
Condemnation or Casualty, or (B) that title has vested in the condemning
authority; or (ii) to continue this Lease in effect, which election shall be
evidenced by either a notice from Lessor to Lessee, or Lessor’s failure to
notify Lessee in writing that Lessor has elected to terminate this Lease with
respect to such Property within such thirty (30)-day period.   Lessee shall have
a period of sixty (60) days after receipt of Lessor’s notice to terminate
referenced above during which to elect, despite such Lessor notice of
termination, to continue this Lease with respect to such Property on the terms
herein provided.

 

(c)                                  No Continuance of Lease . If Lessee does
not elect to continue this Lease with respect to such Property or shall fail
during such sixty (60)-day period to notify Lessor of Lessee’s intent to
continue this Lease with respect to such Property, then this Lease shall
terminate with respect to such Property as of the last day of the month during
which such sixty (60)-day period expired.  Lessee shall vacate and surrender
such Property by such termination date, in accordance with the provisions of
this Lease, and all obligations of either party hereunder with respect to such
Property shall cease as of the date of termination; provided, however, Lessee’s
obligations to the Indemnified Parties under any indemnification provisions of
this Lease with respect to such Property and Lessee’s obligations to pay Rental
and all other Monetary Obligations (whether payable to Lessor or a third party)
accruing under this Lease with respect to such Property prior to the date of
termination shall survive such termination.   In such event, Lessor may retain
all Net Awards related to the Partial Condemnation or Casualty, and Lessee shall
immediately pay Lessor an amount equal to the insurance deductible applicable to
any Casualty. After such termination, the Base Annual Rental, as it may have
been adjusted per Section 1.06, shall be reduced by an amount calculated using
the following formula:

 

Amount of reduction = Base Annual Rental- [($31,500,00.00- Net Awards) x 9.2%].

 

The preceding formula shall only be used for the purposes of this provision.

 

(d)                                 Continuance of Lease.  If Lessor elects not
to terminate this Lease, or if Lessor elects to terminate this Lease with
respect to such Property but Lessee elects to continue this Lease with respect
to such Property, then this Lease shall continue in full force and effect upon
the following terms:

 

(i)                                              All Rental and other Monetary
Obligations due under this Lease shall continue unabated.

 

19

--------------------------------------------------------------------------------


 

(ii)                                  Lessee shall promptly commence and
diligently prosecute restoration of such Property to the same condition, as
nearly as practicable, as prior to such Partial Condemnation or Casualty as
approved by Lessor.  Subject to the terms and provisions of the Mortgages and
upon the written request of Lessee (accompanied by evidence reasonably
satisfactory to Lessor that such amount has been paid or is due and payable and
is properly part of such costs, and that Lessee has complied with the terms of
Section 7.02 in connection with the restoration), Lessor shall promptly make
available in installments, subject to reasonable conditions for disbursement
imposed by Lessor, an amount up to but not exceeding the amount of any Net Award
(after deducting all Costs incidental to the collection of the Net Award)
received by Lessor with respect to such Partial Condemnation or Casualty.  Prior
to the disbursement of any portion of the Net Award with respect to a Casualty,
Lessee shall provide evidence reasonably satisfactory to Lessor of the payment
of restoration expenses by Lessee up to the amount of the insurance deductible
applicable to such Casualty.  Lessor shall be entitled to keep any portion of
the Net Award which may be in excess of the cost of restoration, and Lessee
shall bear all additional Costs of such restoration in excess of the Net Award.

 

Section 11.03.   Total Condemnation.   In the event of a Total Condemnation of
any Property, other than a Temporary Taking, then, in such event:

 

(a)                                 Termination of Lease.  All obligations of
either party hereunder with respect to the applicable Property shall cease as of
the date of the Total Condemnation; provided, however, that Lessee’s obligations
to the Indemnified Parties under any indemnification provisions of this Lease
with respect to such Property and Lessee’s obligation to pay Rental and all
other Monetary Obligations (whether payable to Lessor or a third party) accruing
under this Lease with respect to such Property prior to the date of termination
shall survive such termination.  If the date of such Total Condemnation is other
than the first day of a month, the Base Annual Rental for the month in which
such Total Condemnation occurs shall be apportioned based on the date of the
Total Condemnation.

 

(b)                                 Net Award.   Lessor shall be entitled to
receive the entire Net Award in connection with a Total Condemnation without
deduction for any estate vested in Lessee by this Lease, and Lessee hereby
expressly assigns to Lessor all of its right, title and interest in and to every
such Net Award and agrees that Lessee shall not be entitled to any Net Award or
other payment for the value of Lessee’s leasehold interest in this Lease.

 

Section 11.04.   Temporary Taking.   In the event of a Condemnation of all or
any part of any Property for a temporary use (a “Temporary Taking”), this Lease
shall remain in full force and effect without any reduction of Base Annual
Rental or any other Monetary Obligation payable hereunder. Except as provided
below and subject to the terms and provisions of the Mortgages, Lessee shall be
entitled to the entire Net Award for a Temporary Taking, unless the period of
occupation and use by the condemning authorities shall extend beyond the date of
expiration of this Lease, in which event the Net Award made for such Temporary
Taking shall be apportioned between Lessor and Lessee as of the date of such
expiration.  At the termination of any such Temporary Taking, Lessee will, at
its own cost and expense and pursuant to the provisions of Section 7.02,
promptly commence and complete restoration of such Property.

 

Section 11.05.   Adjustment of Losses.   Any loss under any property damage
insurance required to be maintained by Lessee shall be adjusted by Lessor and
Lessee.  Subject to the terms and provisions of the Mortgages, any Net Award
relating to a Total Condemnation or a Partial Condemnation shall be adjusted by
Lessor or, at Lessor’s election, Lessee.   Notwithstanding the foregoing or any
other

 

20

--------------------------------------------------------------------------------


 

provisions of this Section 11.05 to the contrary, but subject to the terms and
provisions of the Mortgages, if at the time of any Condemnation or any Casualty
or at any time thereafter an Event of Default shall have occurred and be
continuing, Lessor is hereby authorized and empowered but shall not be
obligated, in the name and on behalf of Lessee and otherwise, to file and
prosecute Lessee’s claim, if any, for a Net Award on account of such
Condemnation or such Casualty and to collect such Net Award and apply the same
to the curing of such Event of Default and any other then existing Event of
Default under this Lease and/or to the payment of any amounts owed by Lessee to
Lessor under this Lease, in such order, priority and proportions as Lessor in
its discretion shall deem proper.

 

Section 11.06.   Lessee Obligation in Event of Casualty.   During all periods of
time following a Casualty, Lessee shall take reasonable steps to ensure that the
related Property is secure and does not pose any risk of harm to any adjoining
property and Persons (including owners or occupants of such adjoining property).

 

Section 11.07.   Lessee Awards and Payments.   Notwithstanding any provision
contained in this Article XI, Lessee shall be entitled to claim and receive any
award or payment from the condemning authority expressly granted for the taking
of any Personalty owned by Lessee, any insurance proceeds with respect to any
Personalty owned by Lessee, the interruption of its business and moving expenses
(subject, however, to the provisions of Section 6.03(a)(iv) above), but only if
such claim or award does not adversely affect or interfere with the prosecution
of Lessor’s claim for the Condemnation or Casualty, or otherwise reduce the
amount recoverable by Lessor for the Condemnation or Casualty.

 

ARTICLE XII

 

DEFAULT, CONDITIONAL LIMITATIONS, REMEDIES AND MEASURE OF DAMAGES.

 

Section 12.01.   Event of Default.   Each of the following shall be an event of
default by Lessee under this Lease (each, an “Event of Default”):

 

(a)                                 if any representation or warranty of Lessee
set forth in this Lease is false in any material respect when made, or if Lessee
renders any false statement or account when made;

 

(b)                                 if any Rental or other Monetary Obligation
due under this Lease is not paid when due and such non-payment remains uncured
for a period of five (5) days after written notice of such failure to pay
(provided, that Lessor shall not be obligated to provide written notice of non-
payment more than twice in any calendar year and such subsequent failures to pay
on time shall be an immediate Event of Default);

 

(c)                                  if Lessee fails to pay, prior to
delinquency, any taxes, assessments or other charges the failure of which to pay
will result in the imposition of a lien against any of the Properties;

 

(d)                                 if there is an Insolvency Event affecting
Lessee;

 

(e)                                  if Lessee vacates or ceases to operate at
more than one (1) Property, without the prior written consent of Lessor, which
shall not be unreasonably withheld, conditioned or delayed;

 

(f)                                   if Lessee fails to observe or perform any
of the other covenants, conditions or obligations of Lessee in this Lease;
provided, however, if any such failure does not involve the

 

21

--------------------------------------------------------------------------------


 

payment of any Monetary Obligation, is not willful or intentional, does not
place any Property or any rights or property of Lessor in immediate jeopardy,
and is within the reasonable power of Lessee to promptly cure, then such failure
shall not constitute an Event of Default hereunder, unless otherwise expressly
provided herein, unless and until Lessor shall have given Lessee notice thereof
and a period of thirty (30) days shall have elapsed, during which period Lessee
may correct or cure such failure, upon failure of which an Event of Default
shall be deemed to have occurred hereunder without further notice or demand of
any kind being required.  If such failure cannot reasonably be cured within such
thirty (30)-day period, as determined by Lessor in its reasonable discretion,
and Lessee is diligently pursuing a cure of such failure, then Lessee shall have
a reasonable period to cure such failure beyond such thirty (30)-day period,
which shall in no event exceed ninety (90) days after receiving notice of such
failure from Lessor.  If Lessee shall fail to correct or cure such failure
within such ninety (90)-day period, an Event of Default shall be deemed to have
occurred hereunder without further notice or demand of any kind being required;

 

(g)                                  if a final, nonappealable judgment is
rendered by a court against Lessee which has a Material Adverse Effect, or which
does not have a Material Adverse Effect but which is in the amount of $250,000
or more, and in either event is not discharged or provision made for such
discharge within ninety (90) days from the date of entry thereof;

 

(h)                                 if Lessee shall be liquidated or dissolved
or shall begin proceedings towards its liquidation or dissolution;

 

(i)                                     if the estate or interest of Lessee in
any of the Properties shall be levied upon or attached in any proceeding and
such estate or interest is about to be sold or transferred or such process shall
not be vacated or discharged within ninety (90) days after it is made; or

 

G)                                   if there is an “Event of Default” or other
breach or default by Lessee under any of the other Transaction Documents or any
Other Agreement, after the passage of all applicable notice and cure or grace
periods;

 

(k)                                 an assignment of any interest in this Lease
or subletting of the all or any of portion of the Properties in violation of
Section 14.

 

Section 12.02.   Remedies.   Upon the occurrence of an Event of Default, with or
without notice or demand, except as otherwise expressly provided herein or such
other notice as may be required by statute and cannot be waived by Lessee,
Lessor shall be entitled to exercise, at its option, concurrently, successively,
or in any combination, all remedies available at law or in equity, including,
without limitation, any one or more of the following:

 

(a)                                 to the extent not prohibited by applicable
law, to (i) re-enter and take possession of the Properties (or any part
thereof), and any or all personal property or fixtures of Lessee upon the
Properties (excluding all Existing Personalty and excluding patient files and
information and any other information related to Lessee’s patients), and
(ii) expel Lessee and those claiming under or through Lessee, without being
deemed guilty in any manner of trespass or becoming liable for any loss or
damage resulting therefrom, without resort to legal or judicial process,
procedure or action.  No notice from Lessor hereunder or under a forcible entry
and detainer statute or similar law shall constitute an election by Lessor to
terminate this Lease unless such notice specifically so states.  If Lessee
shall, after default, voluntarily give up possession of the Properties to
Lessor, deliver to Lessor or its agents the keys to the Properties, or both,
such actions shall be deemed to

 

22

--------------------------------------------------------------------------------


 

be in compliance with Lessor’s rights and the acceptance thereof by Lessor or
its agents shall not be deemed to constitute a termination of the Lease;

 

(b)                                 to bring an action against Lessee for any
damages sustained by Lessor or any equitable relief available to Lessor and to
the extent not prohibited by applicable law, to seize all fixtures upon the
Properties which Lessee owns or in which it has an interest (excluding all
Existing Personalty and excluding patient files and information and any
information related to Lessee’s patients), and to dispose thereof in accordance
with the laws prevailing at the time and place of such seizure or to remove all
or any portion of such property and cause the same to be stored in a public
warehouse or elsewhere at Lessee’s sole expense, without becoming liable for any
loss or damage resulting therefrom and without resorting to legal or judicial
process, procedure or action;

 

(c)                                  to terminate this Lease and Tenant’s right
to possession of the Properties and, with or without appropriate legal process,
take possession of the Properties and remove Lessee, any occupant and any
property therefrom, using such force as may be reasonably necessary, without
being guilty of trespass and without relinquishing any right of Lessor against
Lessee. No act or thing done by Lessor shall be deemed to be an acceptance of a
surrender of the Properties unless Lessor shall execute a written agreement of
surrender with Lessee. Lessee’s liability shall not be terminated by the
execution of a new lease of the Properties or any potion thereof by Lessor. 
After such a dispossession or removal, (1) the Rental and other Monetary
Obligations of Lessee shall be paid up to the date of Lessor’s re-entry,
(2) Lessor may re-let the Properties or any part or parts thereof either in the
name of Lessor or otherwise, for a term or terms which may, at the option of
Lessor, be less than or exceed the period which would otherwise have constituted
the balance of the term of this Lease, and (3) Lessee shall pay to Lessor any
deficiency between the sum of the Rental and other Monetary Obligations due
hereunder plus the reasonable costs of re-letting the Properties (including
broker’s and attorneys’ fees, and the cost of alterations, repairs and
replacements reasonably necessary to re-let the Properties) and the amount of
rents and other charges collected on account of the new lease or leases of the
Properties for each month of the period which would otherwise have constituted
the balance of the term of this Lease (not including any renewal periods, the
commencement of which shall not have occurred prior to such dispossession or
removal). Such deficiency shall be paid by Lessee in monthly installments on the
dates specified in this Lease for payment of Rental, and any suit brought to
collect the amount of the deficiency for any month shall not prejudice in any
way the rights of Lessor to collect the deficiency for any subsequent month by a
similar proceeding;

 

(d)                                 Lessor shall have the right to exercise all
or any of the rights and remedies afforded Lessor under law including, but not
limited to, the right to terminate this Lease and recover Lessor’s damages
incurred as a result thereof.  The damages Lessor may recover against Lessee
include, but are not limited to, any Late Charge(s) otherwise due and the “worth
at the time of award” of the amount by which the unpaid rent for the balance of
the term after the time of award exceeds the amount of such rental loss for the
same period that the Lessee proves could be reasonably avoided, together with
interest on all unpaid sums at the Default Rate.   Lessee hereby expressly
waives any and all rights of redemption granted by or under any present or
future laws if Lessee is being evicted or being dispossessed for any cause, or
in the event of Lessor obtaining possession of the Properties by reason of the
default by Lessee of any of the covenants and conditions of this Lease;

 

(e)                                  to recover from Lessee all Costs paid or
incurred by Lessor as a result of such breach, regardless of whether or not
legal proceedings are actually commenced;

 

23

--------------------------------------------------------------------------------


 

(f)                                   to immediately or at any time thereafter,
and with or without notice, at Lessor’s sole option but without any obligation
to do so, correct such breach or default and charge Lessee all Costs incurred by
Lessor therein.   Any sum or sums so paid by Lessor, together with interest at
the Default Rate, shall be deemed to be a Monetary Obligation hereunder (and not
Rental) and shall be immediately due from Lessee to Lessor.  Any such acts by
Lessor in correcting Lessee’s breaches or defaults hereunder shall not be deemed
to cure said breaches or defaults or constitute any waiver of Lessor’s right to
exercise any or all remedies set forth herein;

 

(g)                                  to immediately or at any time thereafter,
and with or without notice, except as required herein, set off any money of
Lessee held by Lessor under this Lease or any other Transaction Document or any
Other Agreement against any sum owing by Lessee hereunder;

 

(h)                                 without limiting the generality of the
foregoing or limiting in any way the rights of Lessor under this Lease or
otherwise under applicable Laws, at any time after the occurrence, and during
the continuance, of an Event of Default, Lessor shall be entitled to apply for
and have a receiver appointed under applicable Law by a court of competent
jurisdiction in any action taken by Lessor to enforce its rights and remedies
hereunder in order to protect and preserve Lessor’s interest under this Lease or
in the Properties, and in connection therewith, LESSEE HEREBY IRREVOCABLY
CONSENTS TO AND WAIVES ANY RIGHT TO OBJECT TO OR OTHERWISE CONTEST THE
APPOINTMENT OF A RECEIVER AFTER THE OCCURRENCE, AND DURING THE CONTINUANCE, OF
AN EVENT OF DEFAULT; and/or

 

(i)                                     to seek any equitable relief available
to Lessor, including, without limitation, the right of specific performance.

 

Section 12.03.   Cumulative Remedies.   All powers and remedies given by Section
12.02 to Lessor, subject to applicable Law, shall be cumulative and not
exclusive of one another or of any other right or remedy or of any other powers
and remedies available to Lessor under this Lease, by judicial proceedings or
otherwise, to enforce the performance or observance of the covenants and
agreements of Lessee contained in this Lease, and no delay or omission of Lessor
to exercise any right or power accruing upon the occurrence of any Event of
Default shall impair any other or subsequent Event of Default or impair any
rights or remedies consequent thereto.   Every power and remedy given by this
Section or by Law to Lessor may be exercised from time to time, and as often as
may be deemed expedient, by Lessor, subject at all times to Lessor’s right in
its sole judgment to discontinue any work commenced by Lessor or change any
course of action undertaken by Lessor.

 

Section 12.04.   Lessee Waiver.   Lessee hereby expressly waives, for itself and
all Persons claiming by, through and under Lessee, including creditors of all
kinds, (a) any right and privilege which Lessee has under any present or future
Legal Requirements to redeem the Properties or to have a continuance of this
Lease for the Lease Term after termination of Lessee’s right of occupancy by
order or judgment of any court or by any legal process or writ, or under the
terms of this Lease; (b) the benefits of any present or future Legal Requirement
that exempts property from liability for debt or for distress for rent; (c) any
present or future Legal Requirement relating to notice or delay in levy of
execution in case of eviction of a tenant for nonpayment of rent; and (d) any
benefits and lien rights which may arise pursuant to any present or future Legal
Requirement, provided, however, that in no event will Lessor have liens or
rights to medical equipment, patient information or files or any sort or
Existing Personalty.

 

24

--------------------------------------------------------------------------------


 

ARTICLE XIII

 

MORTGAGE, SUBORDINATION AND ATTORNMENT

 

Section 13.01.   No Liens.   Lessor’s interest in this Lease and/or the
Properties shall not be subordinate to any liens or encumbrances placed upon the
Properties by or resulting from any act of Lessee, and nothing herein contained
shall be construed to require such subordination by Lessor. NOTICE IS HEREBY
GIVEN THAT LESSEE IS NOT AUTHORIZED TO PLACE OR ALLOW TO BE PLACED ANY LIEN,
MORTGAGE, DEED OF TRUST, DEED TO SECURE DEBT, SECURITY INTEREST OR ENCUMBRANCE
OF ANY KIND UPON ALL OR ANY PART OF THE PROPERTIES OR LESSEE’S LEASEHOLD
INTEREST THEREIN, AND ANY SUCH PURPORTED TRANSACTION SHALL BE VOID.

 

Section 13.02.   Subordination.   This Lease at all times shall automatically be
subordinate to the lien of any and all ground leases and Mortgages now or
hereafter placed upon any of the Properties by Lessor, and Lessee covenants and
agrees to execute and deliver, upon demand, such further instruments
subordinating this Lease to the lien of any or all such ground leases and
Mortgages as shall be desired by Lessor, or any present or proposed mortgagees
under trust deeds, upon the condition that Lessee shall have the right to remain
in possession of the Properties under the terms of this Lease, notwithstanding
any default in any or all such ground leases or Mortgages, or after the
foreclosure of any such Mortgages, so long as no Event of Default shall have
occurred and be continuing. Lessor agrees to use its commercially reasonable
efforts to provide Lessee with a SNDA executed by each Lender holding a
Mortgage, and Lessee agrees to promptly execute and return such SNDA to Lessor.

 

Section 13.03.   Election To Declare Lease Superior.   If any mortgagee,
receiver or other secured party elects to have this Lease and the interest of
Lessee hereunder, be superior to any Mortgage and evidences such election by
notice given to Lessee, then this Lease and the interest of Lessee hereunder
shall be deemed superior to any such Mortgage, whether this Lease was executed
before or after such Mortgage and in that event such mortgagee, receiver or
other secured party shall have the same rights with respect to this Lease as if
it had been executed and delivered prior to the execution and delivery of such
Mortgage and had been assigned to such mortgagee, receiver or other secured
party.

 

Section 13.04.   Attornment.   In the event any purchaser or assignee of any
Lender at a foreclosure sale acquires title to any of the Properties, or in the
event that any Lender or any purchaser or assignee otherwise succeeds to the
rights of Lessor as landlord under this Lease, Lessee shall attorn to Lender or
such purchaser or assignee, as the case may be (a “Successor Lessor”), and
recognize the Successor Lessor as lessor under this Lease, and, subject to the
provisions of this Article XIII, this Lease shall continue in full force and
effect as a direct lease between the Successor Lessor and Lessee, provided that
the Successor Lessor shall only be liable for any obligations of Lessor under
this Lease which accrue after the date that such Successor Lessor acquires
title.  The foregoing provision shall be self-operative and effective without
the execution of any further instruments.

 

Section 13.05.   Execution of Additional Documents.   Although the provisions in
this Article XIII shall be self-operative and no future instrument of
subordination shall be required, upon request by either Lessor or Lessee, the
non-requesting party shall execute and deliver whatever instruments may be
reasonably required for such purposes.

 

Section 13.06.   Notice to Lender.   Lessee shall give written notice to any
Lender having a recorded lien upon any of the Properties or any part thereof of
which Lessee has been notified in writing of any breach or default by Lessor of
any of its obligations under this Lease and give such Lender at least

 

25

--------------------------------------------------------------------------------


 

sixty (60) days beyond any notice period to which Lessor might be entitled to
cure such default before Lessee may exercise any remedy with respect thereto.

 

ARTICLE XIV

 

ASSIGNMENT

 

Section 14.01.   Assignment by Lessor.   As a material inducement to Lessor’s
willingness to enter into the transactions contemplated by this Lease (the
“Transaction”) and the other Transaction Documents, Lessee hereby agrees that
Lessor may, from time to time and at any time and without the consent of Lessee,
engage in all or any combination of the following, or enter into agreements in
connection with any of the following or in accordance with requirements that may
be imposed by applicable securities, tax or other Laws: (a) the sale,
assignment, grant, conveyance, transfer, financing, re-financing, purchase or
re-acquisition of all, less than all or any portion of the Properties, this
Lease or any other Transaction Document, Lessor’s right, title and interest in
this Lease or any other Transaction Document, the servicing rights with respect
to any of the foregoing, or participations in any of the foregoing; or (b) a
Securitization and related transactions.  Without in any way limiting the
foregoing, the parties acknowledge and agree that Lessor, in its sole
discretion, may assign this Lease or any interest herein to another Person
(including without limitation, a taxable REIT subsidiary) in order to maintain
Lessor’s or any of its Affiliates’ status as a REIT.  In the event of any such
sale or assignment other than a security assignment, Lessee shall attorn to such
purchaser or assignee (so long as Lessor and such purchaser or assignee notify
Lessee in writing of such transfer and such purchaser or assignee expressly
assumes in writing the obligations of Lessor hereunder from and after the date
of such assignment including obligations pertaining to reserve funds).  At the
request of Lessor, Lessee will execute such documents confirming the sale,
assignment or other transfer and such other agreements as Lessor may reasonably
request, provided that the same do not increase the liabilities and obligations
of Lessee hereunder.  Lessor shall be relieved, from and after the date of such
transfer or conveyance, of liability for the performance of any obligation of
Lessor contained herein, except for obligations or liabilities accrued prior to
such assignment or sale.   Notwithstanding the foregoing, during the period of
time that is the lesser of (i) the time period during which the forward
commitments described in Section 7.25 of the Purchase and Sale Agreement remain
outstanding or (ii) two (2) years from the Effective Date, Lessor shall not
sell, assign, convey or transfer its right under this Lease (except the two
condo properties) or procure financing from a third party that is not an
Affiliate of Lessor which involves a Securitization (hereinafter defined)
without Lessee’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed.

 

Section 14.02.   No Assignment by Lessee.   Lessee acknowledges that Lessor has
relied both on the business experience and creditworthiness of Lessee and upon
the particular purposes for which Lessee intends to use the Properties in
entering into this Lease.  Lessee shall not assign, transfer, convey, pledge or
mortgage this Lease or any interest herein or in Lessee, whether by operation of
law or otherwise without the prior written consent of Lessor, which consent will
not be unreasonably withheld, considering such matters as the experience and
financial strength of any assignee, the assumption by any assignee of all of
Lessee’s obligations hereunder by undertakings enforceable by Lessor, and the
transfer to or procurement of all necessary licenses and franchises to an
assignee in order to continue operating the Properties for the purposes herein
provided.   At the time of any assignment of this Lease which is approved by
Lessor, the assignee shall assume all of the obligations of Lessee under this
Lease pursuant to a written assumption agreement in form and substance
reasonably acceptable to Lessor.   Such assignment of the Properties shall not
relieve Lessee of its obligations respecting this Lease unless otherwise agreed
to by Lessor.  Any assignment, transfer, conveyance, pledge or mortgage in
violation of this Section 14.02 shall be voidable at the sole option of Lessor. 
Any consent to an assignment given by Lessor hereunder shall not be deemed a
consent to any subsequent assignment.

 

26

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, establishment of any new Affiliate of Lessee or
any merger or consolidation of any Lessee Entity with another Person or any
admission of new partners or substitution of partners in any Lessee Entity
resulting in continuation or expansion of the present business and use of the
Facilities, equal or greater creditworthiness in the merged, consolidated or
amended entity structure, as determined by Lessor in its reasonable discretion,
and equal or greater experience in the operation of comparable business and use
shall be approved and consented to by Lessor, so long as any successor to a
Lessee Entity assumes such Lessee’s obligations hereunder in writing (“Permitted
Transfer”).  Prior to any such Permitted Transfer, Lessee shall notify Lessor in
writing and shall submit any information Lessor reasonably requires to make a
determination regarding the creditworthiness of the proposed transferee and its
experience in the operation of comparable businesses to the permitted use of the
Properties.  Lessor’s approval shall be deemed granted if Lessor fails to
respond within fifteen (15) days of Lessee’s written notification in compliance
with this section.  If Lessor declines to approve, it shall state with
particularity its grounds for such determination.

 

Section 14.03.   No Sale of Assets.   Without the prior written consent of
Lessor, Lessee shall not sell all or substantially all of Lessee’s assets except
to an Affiliate of Lessee who is made a party to the Lease pursuant to a
Permitted Transfer.  Any sale of Lessee’s assets in violation of this
Section 14.03, shall be voidable at the sole option of Lessor.  Any consent to a
sale of Lessee’s assets given by Lessor hereunder shall not be deemed a consent
to any subsequent sale of Lessee’s assets.  Lessor’s consent shall be deemed
granted if Lessor fails to respond within fifteen (15) of Lessee’s request to a
sale.

 

Section 14.04.   No Subletting.   Lessee shall not sublet any or all of the
Properties except to an Affiliate of Lessee (or except to Collier HMA Physician
Management, Inc. (the “Sublease”), which Sublease has been consented to by
Lessor) without the prior written consent of Lessor, which may be withheld by
Lessor in its sole discretion and any such purported subletting shall be void.

 

ARTICLE XV

 

NOTICES

 

Section 15.01.   Notices.   All notices, demands, designations, certificates,
requests, offers, consents, approvals, appointments and other instruments given
pursuant to this Lease shall be in writing and given by any one of the
following: (a) hand delivery; (b) express overnight delivery service;
(c) certified or registered mail, return receipt requested; or (d) facsimile
transmission, and shall be deemed to have been delivered upon (i) receipt, if
hand delivered; (ii) the next Business Day, if delivered· by a reputable express
overnight delivery service; (iii) the third Business Day following the day of
deposit of such notice with the United States Postal Service, if sent by
certified or registered mail, return receipt requested; or (iv) transmission, if
delivered by facsimile transmission.  Notices shall be provided to the parties
and addresses (or electronic mail addresses) specified below:

 

 

If to Lessee:

Specialists in Urology Surgery Center, LLC

 

955 10th Avenue North

 

Naples, Florida 34102

 

Attn: Dan Thompson

 

Telecopy: 239-325-2284

 

Email: DanThompson@SpecialistsinUrology.com

 

 

 

21”’Century Oncology, LLC

 

2234 Colonial Boulevard

 

Fort Myers, Florida 33907

 

Attn: Daniel Dosoretz, M.D., President and CEO

 

27

--------------------------------------------------------------------------------


 

 

With a copy to:

Reed Smith LLP

 

3110 Fairview Park Drive, Suite 1400

 

Falls Church, Virginia 22042

 

Attn: Carol C. Honigberg

 

Telecopy: 703-641-4340

 

Email: chonigberg@reedsmith.com

 

 

 

Radiation Therapy Services, Inc.

 

111 Great Neck Road

 

Great Neck, New York 11021

 

Attn: Norton L. Travis, Vice President and General

 

Counsel

 

 

 

If to Lessor:

Spirit Master Funding VII, LLC

 

16767 N. Perimeter Dr., Suite 210

 

Scottsdale, Arizona 85260-1042

 

Attention: Compliance Department

 

Telecopy: (800) 973-0850

 

Email: compliance@spiritrealty.com

 

or to such other address or such other person as either party may from time to
time hereafter specify to the other party in a notice delivered in the manner
provided above.

 

ARTICLE XVI

 

LANDLORD’S LIEN / SECURITY INTEREST

 

Intentionally Omitted.

 

ARTICLE XVII

 

MISCELLANEOUS

 

Section 17.01.   Force Majeure.   Any prevention, delay or stoppage due to
strikes, lockouts, acts of God, enemy or hostile governmental action, civil
commotion, fire or other casualty beyond the control of the party obligated to
perform (each, a “Force Majeure Event”) shall excuse the performance by such
party for a period equal to any such prevention, delay or stoppage, expressly
excluding, however, the obligations imposed upon Lessee with respect to Rental
and other Monetary Obligations to be paid hereunder.

 

Section 17.02.   No Merger.  There shall be no merger of this Lease nor of the
leasehold estate created by this Lease with the fee estate in or ownership of
any of the Properties by reason of the fact that the same person, corporation,
firm or other entity may acquire or hold or own, directly or indirectly,
(a) this Lease or the leasehold estate created by this Lease or any interest in
this Lease or in such leasehold estate, and (b) the fee estate or ownership of
any of the Properties or any interest in such fee estate or ownership.  No such
merger shall occur unless and until all persons, corporations, firms and other
entities having any interest in (i) this Lease or the leasehold estate created
by this Lease, and (ii) the fee estate in or ownership of the Properties or any
part thereof sought to be merged shall join in a written instrument effecting
such merger and shall duly record the same.

 

28

--------------------------------------------------------------------------------


 

Section 17.03.   Interpretation.   Lessor and Lessee acknowledge and warrant to
each other that each has been represented by independent counsel and has
executed this Lease after being fully advised by said counsel as to its effect
and significance. This Lease shall be interpreted and construed in a fair and
impartial manner without regard to such factors as the party which prepared the
instrument, the relative bargaining powers of the parties or the domicile of any
party.  Whenever in this Lease any words of obligation or duty are used, such
words or expressions shall have the same force and effect as though made in the
form of a covenant.

 

Section 17.04.   Characterization.   The following expressions of intent,
representations, warranties, covenants, agreements, stipulations and waivers are
a material inducement to Lessor entering into this Lease:

 

(a)                                 Lessor and Lessee intend that (i) this Lease
constitutes an unseverable, unitary and single lease of all, but not less than
all, of the Properties, and, if at any time this Lease covers other real
property in addition to the Properties, neither this Lease, nor Lessee’s
obligations or rights hereunder may be allocated or otherwise divided among such
properties by Lessee; (ii) this Lease is a “true lease,” is not a financing
lease, capital lease, mortgage, equitable mortgage, deed of trust, trust
agreement, security agreement or other financing or trust arrangement, and the
economic realities of this Lease are those of a true lease; and (iii) the
business relationship created by this Lease and any related documents is solely
that of a long-term commercial lease between Lessor and Lessee, the Lease has
been entered into by both parties in reliance upon the economic and legal
bargains contained herein, and none of the agreements contained herein is
intended, nor shall the same be deemed or construed, to create a partnership (de
facto or de jure) between Lessor and Lessee, to make them joint venturers, to
make Lessee an agent, legal representative, partner, subsidiary or employee of
Lessor, nor to make Lessor in any way responsible for the debts, obligations or
losses of Lessee.

 

(b)                                 Lessor and Lessee covenant and agree that:
(i) each will treat this Lease as an operating lease pursuant to Statement of
Financial Accounting Standards No. 13, as amended, and as a true lease for state
law reporting purposes and for federal income tax purposes; (ii) each party will
not, nor will it permit any Affiliate to, at any time, take any action or fail
to take any action with respect to the preparation or filing of any statement or
disclosure to Governmental Authority, including without limitation, any income
tax return (including an amended income tax return), to the extent that such
action or such failure to take action would be inconsistent with the intention
of the parties expressed in this Section 17.04; (iii) with respect to the
Properties, the Lease Term (including any Extension Term) is less than eighty
percent (80%) of the estimated remaining economic life of the Properties; and
(iv) the Base Annual Rental is the fair market value for the use of the
Properties and was agreed to by Lessor and Lessee on that basis, and the
execution and delivery of, and the performance by Lessee of its obligations
under, this Lease do not constitute a transfer of all or any part of the
Properties.

 

(c)                                  Lessee waives any claim or defense based
upon the characterization of this Lease as anything other than a true lease and
as a master lease of all of the Properties. Lessee stipulates and agrees (i) not
to challenge the validity, enforceability or characterization of the lease of
the Properties as a true lease and/or as a single, unitary, unseverable
instrument pertaining to the lease of all, but not less than all, of the
Properties; and (ii) not to assert or take or omit to take any action
inconsistent with the agreements and understandings set forth in this
Section 17.04.

 

Section 17.05.   Disclosure.   The parties agree that, notwithstanding any
provision contained in this Lease, any party (and each employee, representative
or other agent of any party) may disclose to any

 

29

--------------------------------------------------------------------------------


 

and all persons, without limitation of any kind, any matter required under the
Securities Act or the Exchange Act.

 

Section 17.06.   Bankruptcy.   As a material inducement to Lessor executing this
Lease, Lessee acknowledges and agrees that Lessor is relying upon: (a) the
financial condition and specific operating experience of Lessee and Lessee’s
obligation to use the Properties as Permitted Facilities; (b) Lessee’s timely
performance of all of its obligations under this Lease notwithstanding the entry
of an order for relief under the Bankruptcy Code for Lessee; and (c) all
defaults under this Lease being cured promptly and this Lease being assumed
within sixty (60) days of any order for relief entered under the Bankruptcy Code
for Lessee, or this Lease being rejected within such sixty (60)-day period and
the Properties surrendered to Lessor.  No provision of this Lease shall be
deemed a waiver of Lessor’s rights or remedies under the Bankruptcy Code or
applicable Law to oppose any assumption and/or assignment of this Lease, to
require timely performance of Lessee’s obligations under this Lease, or to
regain possession of the Properties as a result of the failure of Lessee to
comply with the terms and conditions of this Lease or the Bankruptcy Code. 
Notwithstanding anything in this Lease to the contrary, all amounts payable by
Lessee to or on behalf of Lessor under this Lease, whether or not expressly
denominated as such, shall constitute “rent” for the purposes of the Bankruptcy
Code.  For purposes of this Section addressing the rights and obligations of
Lessor and Lessee upon an Insolvency Event, the term “Lessee” shall include
Lessee’s successor in bankruptcy, whether a trustee, Lessee as debtor in
possession or other responsible person.

 

Section 17.07.   Attorneys’ Fees.   In the event of any judicial or other
adversarial proceeding concerning this Lease, to the extent permitted by Law,
the prevailing party shall be entitled to recover all of its reasonable
attorneys’ fees and other Costs in addition to any other relief to which it may
be entitled. In addition, Lessor shall, upon demand, be entitled to all
attorneys’ fees and all other Costs incurred in the preparation and service of
any notice or demand hereunder in connection with an Event of Default, whether
or not a legal action is subsequently commenced.

 

Section 17.08.   Memoranda of Lease.   Concurrently with the execution of this
Lease, Lessor and Lessee are executing Lessor’s standard form memorandum of
lease in recordable form, indicating the names and addresses of Lessor and
Lessee, a description of the Properties, the Lease Term, but omitting Rentals
and such other terms of this Lease as Lessor may not desire to disclose to the
public.  Further, upon Lessor’s request, Lessee agrees to execute and
acknowledge a termination of lease and/or quitclaim deed in recordable form to
be held by Lessor until the expiration or sooner termination of the Lease Term;
provided, however, if Lessee shall fail or refuse to sign such a document in
accordance with the provisions of this Section within ten (10) days following a
request by Lessor, Lessee irrevocably constitutes and appoints Lessor as its
attorney-in-fact to execute and record such document, it being stipulated that
such power of attorney is coupled with an interest and is irrevocable and
binding.

 

Section 17.09.   No Brokerage.   Lessor and Lessee represent and warrant to each
other that they have had no conversation or negotiations with any broker
concerning the leasing of the Properties. Each of Lessor and Lessee agrees to
protect, indemnify, save and keep harmless the other, against and from all
liabilities, claims, losses, Costs, damages and expenses, including attorneys’
fees, arising out of, resulting from or in connection with their breach of the
foregoing warranty and representation.

 

Section 17.10.   Waiver of Jury Trial and Certain Damages.   LESSOR AND LESSEE
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE
TO A TRIAL BY JURY WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO
AGAINST THE OTHER OR ITS SUCCESSORS WITH RESPECT TO ANY MATTER ARISING OUT OF OR
IN CONNECTION WITH THIS LEASE, THE RELATIONSHIP OF

 

30

--------------------------------------------------------------------------------


 

LESSOR AND LESSEE, LESSEE’S USE OR OCCUPANCY OF THE PROPERTIES, AND/OR ANY CLAIM
FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY REMEDY.  THIS WAIVER BY THE
PARTIES HERETO OF ANY RIGHT EITHER MAY HAVE TO A TRIAL BY JURY HAS BEEN
NEGOTIATED AND IS AN ESSENTIAL ASPECT OF THEIR BARGAIN. FURTHERMORE, LESSEE AND
LESSOR HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT IT MAY
HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES FROM THE
OTHER AND ANY OF THE AFFILIATES, OFFICERS, DIRECTORS, MEMBERS, MANAGERS OR
EMPLOYEES OF LESSOR OR ANY OF THEIR SUCCESSORS WITH RESPECT TO ANY AND ALL
ISSUES PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT WITH
RESPECT TO ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS LEASE OR ANY
DOCUMENT CONTEMPLATED HEREIN OR RELATED HERETO.  THE WAIVER OF ANY RIGHT LESSEE
OR LESSOR MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES
HAS BEEN NEGOTIATED BY THE PARTIES HERETO AND IS AN ESSENTIAL ASPECT OF THEIR
BARGAIN.

 

Section 17.11.   Securitizations.   As a material inducement to Lessor’s
willingness to enter into the transactions contemplated by this Lease and the
other Transaction documents, Lessee hereby acknowledges and agrees that Lessor
may, from time to time and at any time; (a) (i) act or permit another Person to
act as sponsor, settler, transferor or depositor of, or a holder of interests
in, one or more Persons or other arrangements formed pursuant to a trust
agreement, indenture, pooling agreement, participation agreement, sale and
servicing agreement, limited liability company agreement, partnership agreement,
articles of incorporation or similar agreement or document; and (ii) permit one
or more of such Persons or arrangements to offer and sell stock, certificates,
bonds, notes, other evidences of indebtedness or securities that are directly or
indirectly secured, collateralized or otherwise backed by or represent a direct
or indirect interest in whole or in part in any of the assets, rights or
properties described in this Lease, in one or more Persons or arrangements
holding such assets, rights or properties, or any of them (collectively, the
“Securities”), whether any such Securities are privately or publicly offered and
sold, or rated or unrated (any combination of which actions and transactions
described in both clauses (a) in this paragraph, whether proposed or completed,
are referred to in this Lease as a “Securitization”).  Lessee shall cooperate
fully with Landlord and any direct or indirect participant or investor in a
proposed or completed Securitization, including, without limitation, any
prospective owner, any rating agency or any party to any agreement executed in
connection with the Securitization (hereinafter an “Affected Party”) with
respect to all reasonable requests and due diligence procedures and to use
reasonable efforts to facilitate such Securitization, including, without
limitation, providing for inclusion in any prospectus or other Securities
offering material such documents, financial and other data, and other
information and materials which would customarily be required with respect to
Lessee by a purchaser, transferee, assignee, servicer, participant, investor or
rating agency involved with respect to such Securitization. Lessor shall
reimburse Lessee for any costs reasonably incurred by Lessee (including
reasonable legal fees) in its compliance with the provisions of this
Section 17.11. Subject to the delivery to Lessee of an acceptable
confidentiality and non-disclosure agreement, Lessee shall deliver to Lessor,
any Affected Party and to any Person designated by Lessor, such statements and
audit letters of reputable, independent certified public accountants pertaining
to the written information provided by Lessee pursuant to this Section as shall
be requested by Lessor or such Affected Party, as the case may be.

 

Section 17.12.   State-Specific Provisions.   The provisions and/or remedies
which are set forth on the attached Exhibit D shall be deemed a part of and
included within the terms and conditions of this Lease.

 

Section 17.13.  Time Is of the Essence.  Time is of the essence with respect to
each and every provision of this Lease.

 

31

--------------------------------------------------------------------------------


 

Section 17.14.   Waiver and Amendment.   No provision of this Lease shall be
deemed waived or amended except by a written instrument unambiguously setting
forth the matter waived or amended and signed by the party against which
enforcement of such waiver or amendment is sought.  Waiver of any matter shall
not be deemed a waiver of the same or any other matter on any future occasion. 
No acceptance by Lessor of an amount less than the Rental and other Monetary
Obligations stipulated to be due under this Lease shall be deemed to be other
than a payment on account of the earliest such Rental or other Monetary
Obligations then due or in arrears nor shall any endorsement or statement on any
check or letter accompanying any such payment be deemed a waiver of Lessor’s
right to collect any unpaid amounts or an accord and satisfaction.

 

Section 17.15.   Successors Bound.   Except as otherwise specifically provided
herein, the terms, covenants and conditions contained in this Lease shall bind
and inure to the benefit of the respective heirs, successors, executors,
administrators and assigns of each of the parties hereto.

 

Section 17.16.   Captions.   Captions are used throughout this Lease for
convenience of reference only and shall not be considered in any manner in the
construction or interpretation hereof.

 

Section 17.17.   Other Documents.   Each of the parties agrees to sign such
other and further documents as may be necessary or appropriate to carry out the
intentions expressed in this Lease.

 

Section 17.18. Entire Agreement. This Lease and any other instruments or
agreements referred to herein, constitute the entire agreement between the
parties with respect to the subject matter hereof, and there are no other
representations, warranties or agreements except as herein provided.  This Lease
amends, restates, and supersedes in its entirety the Original Master Lease.

 

Section 17.19.   Forum Selection; Jurisdiction; Venue; Choice of Law.   For
purposes of any action or proceeding arising out of this Lease, the parties
hereto expressly submit to the jurisdiction of all federal and state courts
located in the State of Florida.  Lessee consents that it may be served with any
process or paper by registered mail or by personal service within or without the
State of Florida in accordance with applicable law.  Furthermore, Lessee waives
and agrees not to assert in any such action, suit or proceeding that it is not
personally subject to the jurisdiction of such courts, that the action, suit or
proceeding is brought in an inconvenient forum or that venue of the action, suit
or proceeding is improper.  This Lease shall be governed by, and construed with,
the laws of the applicable state or states in which the Properties are located,
without giving effect to any state’s conflict of laws principles.

 

Section 17.20.   Counterparts.   This Lease may be executed in one or more
counterparts, each of which shall be deemed an original.

 

Section 17.21.   Joint & Several Liability.   Specialists in Urology Surgery
Center, LLC, and 21” Century Oncology, LLC, each being a Lessee, are jointly and
severally liable for all obligations under this Lease.

 

Section 17.22.   Lessor’s Right To Divide Lease.   Lessor shall have the
on-going right, exercisable upon twenty (20) days prior written notice to
Lessee, to divide the Lease into one (1) or more leases, for one (1) or more of
the Properties. Each such lease shall have the same terms and condition as the
Lease, except the Base Annual Rental shall be equitably allocated among the
leases.

 

[Remainder of page intentionally left blank; signature page(s) to follow]

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Lessor and Lessee have entered into this Lease as of the
Effective Date.

 

33

--------------------------------------------------------------------------------


 

LESSOR:

 

SPIRIT MASTER FUNDING VII, LLC,

a Delaware limited liability company

 

By Spirit SPE Manager, LLC, a Delaware limited liability company, its Manager

 

By:

/s/ Ryan Berry

 

 

 

 

 

Name: Ryan Berry

 

Title: Senior Vice President

 

 

LESSEE:

21ST CENTURY ONCOLOGY, LLC

 

By:

/s/ Frank English

 

 

 

 

 

Name: Frank English

 

Title: Treasurer

 

 

LESSEE:

SPECIALISTS IN UROLOGY SURGERY CENTER, LLC, A FLORIDA limited liability company

 

By:

/s/Dan Thompson

 

 

 

 

 

 

Name: Dan Thompson

 

Title: CFO

 

 

34

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A:

Defined Terms

 

 

Exhibit B:

Legal Descriptions and Street Addresses of Properties

 

 

Exhibit C:

Authorization Agreement -Pre-Arranged Payments

 

 

Exhibit D:

State-Specific Provisions

 

35

--------------------------------------------------------------------------------

 

EXHIBIT A

 

DEFINED TERMS

 

The following terms shall have the following meanings for all purposes of this
Lease:

 

“Adjustment Date” means September 1, 2013, and every annual anniversary
thereafter during the Lease Term (including any Extension Term).

 

“Affected Party” means each direct or indirect participant or investor in a
proposed or completed Securitization, including, without limitation, any
prospective owner, any rating agency or any party to any agreement executed in
connection with the Securitization.

 

“Affiliate” means any Person which directly or indirectly controls, is under
common control with or is controlled by any other Person.  For purposes of this
definition, “controls,” “under common control with,” and “controlled by” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or otherwise.

 

“Anti-Money Laundering Laws” means all applicable laws, regulations and
government guidance on the prevention and detection of money laundering,
including, without limitation, (a) 18 U.S.C. §§ 1956 and 1957; and (b) the Bank
Secrecy Act, 31 U.S.C. §§ 5311 et seq., and its implementing regulations, 31
CFRPart 103.

 

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. Sec. 101 et
seq., as amended.

 

“Base Annual Rental” means $2,898,000.00, from the Effective Date to August 30,
2012, increasing to $3,348,800.00 as of August 30, 2012 until the September 1,
2014, increasing to 3,467,033.64 on September 21, 2014, then decreasing to
$3,399,689.64 as of the Lease Date, and as thereafter adjusted pursuant to
Article IV.

 

“Base Monthly Rental’ means an amount equal to 1/12 of the applicable Base
Annual Rental.

 

“Business Day” means a day on which banks located in Naples, Florida or
Scottsdale, Arizona are not required or authorized to remain closed.

 

“Casualty” means any loss of or damage to any property included within or
related to the Properties or arising from an adjoining property caused by an Act
of God, fire, flood or other catastrophe.

 

“Code” means the Internal Revenue Code of 1986, as the same may be amended from
time to time.

 

“Condemnation” means a Taking and/or a Requisition.

 

“Condominium Documents” means the following and any amendments thereto:
Declaration of Condominium of Diamond Ridge Center, a Condominium, dated
August 1, 2006, recorded at Clerk’s File No. 2006000308782, Public Records of
Lee County, Florida, as amended by Amendment to Declaration of Condominium dated
August 23 2012, recorded at Clerk’s File 2012000186284, Public Records of Lee
County, Florida; Articles of Incorporation of Diamond Ridge Center
Association, Inc., a Florida

 

A-1

--------------------------------------------------------------------------------


 

corporation, filed January 27, 2006, in the Office of the Division of
Corporations, Florida Department of State; Bylaws of Diamond Ridge Center
Association, Inc., dated August I, 2006; Declaration of Condominium for The
Fountains Professional Park, a Condominium, dated February 21, 2001, recorded in
Official Records Book 3370, Page 2396, as amended and restated by Amended and
Restated Declaration of Condominium for The Fountains Professional Park,
recorded in Official Records Book 3388, Page 3069, and as further amended by
(i) Amendment to Declaration of Condominium for The Fountains Professional Park,
recorded in Official Records Book 3533, Page 4345, (ii) Amendment to Declaration
of Condominium for The Fountains Professional Park, recorded in Official Records
Book 3728, Page 462, (iii) Amendment to Declaration of Condominium for The
Fountains Professional Park, recorded in Official Records Book 4273, Page 870,
(iv) Amendment to Declaration of Condominium for The Fountains Professional
Park, recorded as Instrument No. 2006000224172, (v) Joinder and Consent to
Amendments to Declaration of Condominium for The Fountains Professional Park,
recorded as Instrument No. 2008000088963, (vi) Supplemental Joinder and Consent
to Amendments to Declaration of Condominium for The Fountains Professional Park,
recorded as Instrument No. 2008000112351, and (vii) Amendment to Declaration of
Condominium for The Fountains Professional Park, recorded as Instrument
No. 2008000166442 and (viii) Resolution of Non-Developer Owners, recorded as
Instrument No. 2008000166441, all in the Public Records of Lee County, Florida;
Articles of Incorporation of The Fountains Professional Park Condominium
Association, Inc., a Florida corporation, filed November 20, 2000 in the Office
of the Division of Corporations, Florida Department of State; and Bylaws of The
Fountains Professional Park Condominium Association, Inc.

 

“Costs” means all reasonable costs and expenses incurred by a Person, including,
without limitation, reasonable attorneys’ fees and expenses, court costs, expert
witness fees, costs of tests and analyses, travel and accommodation expenses,
deposition and trial transcripts, copies and other similar costs and fees,
brokerage fees, escrow fees, title insurance premiums, appraisal fees, stamp
taxes, recording fees and transfer taxes or fees, as the circumstances require.

 

“Default Rate” means 18% per annum or the highest rate permitted by law,
whichever is less.

 

“Effective Date” has the meaning set forth in the introductory paragraph of this
Lease.

 

“Environmental Laws” means federal, state and local laws, ordinances, common law
requirements and regulations and standards, rules, policies and ·other
governmental requirements, administrative rulings and court judgments and
decrees having the effect of law in effect now or in the future and including
all amendments, that relate to Hazardous Materials, Regulated Substances, USTs,
and/or the protection of human health or the environment, or relating to
liability for or Costs of Remediation or prevention of Releases, and apply to
Lessee and/or the Properties.

 

“Environmental Liens” has the meaning set forth in Section 8.04(a)(ii).

 

“Event of Default” has the meaning set forth in Section 12.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Existing Personalty” has the meaning set forth in Section 3.05.

 

“Expiration Date” has the meaning set forth in Section 3.01.

 

“Extension Option” has the meaning set forth in Section 3.02.

 

“Extension Term” has the meaning set forth in Section 3.02.

 

A-2

--------------------------------------------------------------------------------


 

“Force Majeure Event’ has the meaning set forth in Section 17.01.

 

“GAAP” means generally accepted accounting principles, consistently applied from
period to period.

 

“Governmental Authority” means any governmental authority, agency, department,
commission, bureau, board, instrumentality, court or quasi-governmental
authority of the United States, any state or any political subdivision thereof
with authority to adopt, modify, amend, interpret, give effect to or enforce any
federal, state and local laws, statutes, ordinances, rules or regulations,
including common law, or to issue court orders.

 

“Hazardous Materials” includes: (a) oil, petroleum products, flammable
substances, explosives, radioactive materials, hazardous wastes or substances,
toxic wastes or substances or any other materials, contaminants or pollutants
which pose a hazard to any of the Properties or to Persons on or about any of
the Properties, cause any of the Properties to be in violation of any local,
state or federal law or regulation, (including without limitation, any
Environmental Law), or are defined as or included in the definition of
“hazardous substances,” “hazardous wastes,” “hazardous materials,” “toxic
substances,” “contaminants,” “pollutants,” or words of similar import under any
applicable local, state or federal law or under the regulations adopted, orders
issued, or publications promulgated pursuant thereto, including, but not limited
to: (i) the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended, 42 U.S.C.   § 9601, et seq.; (ii) the Hazardous Materials
Transportation Act, as amended, 49 U.S.C. § 1801, et seq.; (iii) the Resource
Conservation and Recovery Act, as amended, 42 U.S.C.  § 6901, et seq.; and
(iv) regulations adopted and publications promulgated pursuant to the aforesaid
laws; (b) asbestos in any form which is or could become friable, urea
formaldehyde foam insulation, transformers or other equipment which contain
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty (50) parts per million; (c) underground storage tanks; and (d) any other
chemical, material or substance, exposure to which is prohibited, limited or
regulated by any governmental authority or which may or could pose a hazard to
the health and safety of the occupants of any of the Properties or the owners
and/or occupants of any adjoining property.

 

“HMA Lease” means that certain Lease Agreement dated October 1, 2011 originally
by and between Specialists in Urology Building Partnership, LLC and Collier HMA
Physician Management, Inc., which shall be assigned to Lessor contemporaneously
with execution of this Lease and immediately thereafter assigned to Lessee.

 

“Indemnified Parties” means Lessor, and its members, managers, officers,
directors, shareholders, partners, employees, agents, servants, representatives,
contractors, subcontractors, affiliates, subsidiaries, participants, successors
and assigns, including, but not limited to, any successors by merger,
consolidation or acquisition of all or a substantial portion of the assets and
business of Lessor.

 

“Initial Term” has the meaning set forth in Section 3.01.

 

“Insolvency Event” means (a) a Person’s (i) failure to generally pay its debts
as such debts become due; (ii) admitting in writing its inability to pay its
debts generally; or (iii) making a general assignment for the benefit of
creditors; (b) any proceeding being instituted by or against any Person
(i) seeking to adjudicate it bankrupt or insolvent; (ii) seeking liquidation,
dissolution, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency, or reorganization or relief of debtors; or (iii) seeking the entry
of an order for relief or the appointment of a receiver, trustee, or other
similar official for it or for any substantial part of its property, and in the
case of any such proceeding instituted against any Person, either such
proceeding shall remain undismissed for a period of one hundred twenty (120)
days or any of the

 

A-3

--------------------------------------------------------------------------------


 

actions sought in such proceeding shall occur; or (c) any Person taking any
corporate action to authorize any of the actions set forth above in this
definition.

 

“Law(s)” means any constitution, statute, rule of law, code, ordinance, order,
judgment, decree, injunction, rule, regulation, policy, requirement or
administrative or judicial determination, even if unforeseen or extraordinary,
of every duly constituted Governmental Authority, court or agency, now or
hereafter enacted or in effect.

 

“Lease Term” shall have the meaning described in Section 3.01.

 

“Legal Requirements” means the requirements of all present and future Laws
(including, without limitation, Environmental Laws and Laws relating to
accessibility to, usability by, and discrimination against, disabled
individuals), all judicial and administrative interpretations thereof, including
any judicial order, consent, decree or judgment, and all covenants, restrictions
and conditions now or hereafter of record which may be applicable to Lessee or
to any of the Properties, or to the use, manner of use, occupancy, possession,
operation, maintenance, alteration, repair or restoration of any of the
Properties, even if compliance therewith necessitates structural changes or
improvements or results in interference with the use or enjoyment of any of the
Properties.

 

“Lender” means any lender in connection with any loan secured by Lessor’s
interest in any or all of the Properties, and any servicer of any loan secured
by Lessor’s interest in any or all of the Properties.

 

“Lessee Entity” or “Lessee Entities” means individually or collectively, as the
context may require, Lessee and all Affiliates thereof

 

“Lessor Entity” or “Lessor Entities” means individually or collectively, as the
context may require, Lessor and all Affiliates of Lessor.

 

“Losses” means any and all actual liabilities (including, without limitation,
strict liabilities), obligations, debts, damages, losses, Costs, fines,
penalties, interest, charges, fees, judgments, awards, amounts paid in
settlement and damages of whatever kind or nature, inclusive of bodily injury
and property damage to third parties (including, without limitation, attorneys’
fees and other Costs of defense).

 

“Material Adverse Effect” means a material adverse effect on (a) any of the
Properties, including, without limitation, the operation of any of the
Properties as Permitted Facilities and/or the value of any of the Properties;
(b) the contemplated business, condition, worth or operations of any Lessee
Entity; (c) Lessee’s ability to perform its obligations under this Lease; or
(d) Lessor’s interests in any of the Properties, this Lease or the other
Transaction Documents.

 

“Monetary Obligations” has the meaning set forth in Section 4.03.

 

“Mortgages” means, collectively, the mortgages, deeds of trust or deeds to
secure debt, assignments of rents and leases, security agreements and fixture
filings executed by Lessor for the benefit of Lender with respect to any or all
of the Properties, as such instruments may be amended, modified, restated or
supplemented from time to time and any and all replacements or substitutions.

 

“Net Award’ means (a) the entire award payable with respect to a Property by
reason of a Condemnation whether pursuant to a judgment or by agreement or
otherwise; or (b) the entire proceeds of any insurance required under
Section 6.03 payable with respect to a Property, as the case may be, and in
either case, less any Costs incurred by Lessor in collecting such award or
proceeds.

 

A-4

--------------------------------------------------------------------------------


 

“OFAC Laws” means Executive Order 13224 issued by the President of the United
States, and all regulations promulgated thereunder, including, without
limitation, the Terrorism Sanctions Regulations (31 CFR Part 595), the Terrorism
List Governments Sanctions Regulations (31 CFR Part 596), the Foreign Terrorist
Organizations Sanctions Regulations (31 CFR Part 597), and the Cuban Assets
Control Regulations (31 CFR Part 515), and all other present and future federal,
state and local laws, ordinances, regulations, policies, lists (including,
without limitation, the Specially Designated Nationals and Blocked Persons List)
and any other requirements of any Governmental Authority (including without
limitation, the U.S.  Department of the Treasury Office of Foreign Assets
Control) addressing, relating to, or attempting to eliminate, terrorist acts and
acts of war, each as supplemented, amended or modified from time to time after
the Effective Date, and the present and future rules, regulations and guidance
documents promulgated under any of the foregoing, or under similar laws,
ordinances, regulations, policies or requirements of other states or localities.

 

“Other Agreements” means, collectively, all agreements and instruments now or
hereafter entered into between, among or by (a) any of the Lessee Entities; and,
or for the benefit of, (b) any of the Lessor Entities, but excluding this Lease
and all other Transaction Documents.

 

“Partial Condemnation” means a Condemnation which is not a Total Condemnation.

 

“Permitted Amounts” shall mean, with respect to any given level of Hazardous
Materials or Regulated Substances, that level or quantity of Hazardous Materials
or Regulated Substances in any form or combination of forms which does not
constitute a violation of any Environmental Laws and is customarily employed in,
or associated with, similar businesses located in the states where the
Properties are located.

 

“Permitted Facility” or “Permitted Facilities” means a medical office or surgery
center, all related purposes such as ingress, egress and parking, and uses
incidental thereto.

 

“Person” means any individual, partnership, corporation, limited liability
company, trust, unincorporated organization, Governmental Authority or any other
form of entity.

 

“Personalty” has the meaning set forth in Section 16.01.

 

“Price Index” means the Consumer Price Index which is designated for the
applicable month of determination as the United States City Average for All
Urban Consumers, All Items, Not Seasonally Adjusted, with a base period equaling
100 in 1982- 1984, as published by the United States Department of Labor’s
Bureau of Labor Statistics or any successor agency.  In the event that the Price
Index ceases to be published, its successor index as published by the same
Governmental Authority which published the Price Index shall be substituted and
any necessary reasonable adjustments shall be made by Lessor and Lessee in order
to carry out the intent of Section 4.02.  In the event there is no successor
index, Lessor shall reasonably select an alternative price index that will
constitute a reasonable substitute for the Price Index.

 

“Properties” means those parcels of real estate legally described on Exhibit B
attached hereto, all rights, privileges, and appurtenances associated therewith,
and all buildings, fixtures and other improvements now or hereafter located on
such real estate (whether or not affixed to such real estate).

 

“Purchase and Sale Agreement” means that certain Purchase and Sale Agreement
dated July 31, 2012 between Lessor and Seller with respect to the Properties.

 

A-5

--------------------------------------------------------------------------------


 

“Regulated Substances” means “petroleum” and “petroleum-based substances” or any
similar terms described or defined in any of the Environmental Laws and any
applicable federal, state, county or local laws applicable to or regulating
USTs.

 

“REIT’ means a real estate investment trust as defined under Section 856 of the
Code.

 

“Release” means any presence, release, deposit, discharge, emission, leaking,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Materials, Regulated
Substances or USTs.

 

“Remediation” means any response, remedial, removal, or corrective action, any
activity to cleanup, detoxify, decontaminate, contain or otherwise remediate any
Hazardous Materials, Regulated Substances or USTs, any actions to prevent, cure
or mitigate any Release, any action to comply with any Environmental Laws or
with any permits issued pursuant thereto, any inspection, investigation, study,
monitoring, assessment, audit, sampling and testing, laboratory or other
analysis, or any evaluation relating to any Hazardous Materials, Regulated
Substances or USTs.

 

“Rental’ means, collectively, the Base Annual Rental.

 

“Rental Adjustment” means an amount equal to the lesser of (a) 1.75% percent of
the Base Annual Rental in effect immediately prior to the applicable Adjustment
Date, or (b) 1.0 multiplied by the product of (i) the percentage change between
the Price Index the month which is two months prior to the Effective Date or the
Price Index used for the immediately preceding Adjustment Date, as applicable,
and the Price Index for the month which is two months prior to the applicable
Adjustment Date; and (ii) the then current Base Annual Rental.

 

“Requisition” means any temporary requisition or confiscation of the use or
occupancy of any of the Properties by any Governmental Authority, civil or
military, whether pursuant to an agreement with such Governmental Authority in
settlement of or under threat of any such requisition or confiscation, or
otherwise.

 

“Securities” has the meaning set forth in Section 17.11.

 

“Securities Act’ means of the Securities Act of 1933, as amended.

 

“Securitization” has the meaning set forth in Section 17.11.

 

“Seller” means the Seller of the Properties, as identified in the Purchase and
Sale Agreement.

 

“SNDA” means subordination, nondisturbance and attornment agreement.

 

“Sublease” has the meaning set forth in Section 14.04.

 

“Successor Lessor’ has the meaning set forth in Section 13.04.

 

“Taking” means (a) any taking or damaging of all or a portion of the Properties
(i) in or by condemnation or other eminent domain proceedings pursuant to any
Law, general or special; (ii) by reason of any agreement with any condemnor in
settlement of or under threat of any such condemnation or other eminent domain
proceeding; or (iii) by any other means; or (b) any de facto condemnation.  The
Taking shall be considered to have taken place as of the later of the date
actual physical possession is

 

A-6

--------------------------------------------------------------------------------


 

taken by the condemnor, or the date on which the right to compensation and
damages accrues under the law applicable to the Properties.

 

“Tangible Net Worth” means total assets less total liabilities less intangible
assets.

 

“Temporary Taking’ has the meaning set forth in Section 11.04.

 

“Threatened Release” means a substantial likelihood of a Release which requires
action to prevent or mitigate damage to the soil, surface waters, groundwaters,
land, stream sediments, surface or subsurface strata, ambient air or any other
environmental medium comprising or surrounding any Property which may result
from such Release.

 

“Total Condemnation” means a Condemnation of all or substantially all of any
Property, including a Condemnation (other than for a temporary use) of such a
substantial part of such Property resulting in the portion of the Property
remaining after such Condemnation being unsuitable for use as a Permitted
Facility, as determined by Lessee in the exercise of good faith business
judgment.

 

“Transaction” has the meaning set forth in Section 14.01.

 

“Transaction Documents” means this Lease, the Purchase and Sale Agreement and
all documents related thereto.

 

“U.S. Publicly Traded Entity” means an entity whose securities are listed on a
national securities exchange or quoted on an automated quotation system in the
United States or a wholly-owned subsidiary of such an entity.

 

“USTs” means any one or combination of tanks and associated product piping
systems used in connection with storage, dispensing and general use of Regulated
Substances.

 

A-7

--------------------------------------------------------------------------------


 

EXHIBIT B

 

LEGAL DESCRIPTIONS AND STREET ADDRESSES OF THE PROPERTIES

 

 

Property Location

 

 

 

 

 

 

 

990 Tamiami Trail North
Naples FL

 

 

 

 

 

 

 

955 10th Avenue North
Naples FL

 

 

 

 

 

 

 

28930 Trails Edge Boulevard (Condo)
Bonita        FL

 

 

 

 

 

 

 

3291           Edge Parkway (Condo)
Bonita        FL

 

 

 

 

 

 

 

3364 Woods Edge Circle (Condo)
Bonita        FL

 

 

 

 

 

 

 

4571 Colonial Boulevard
Ft.       FL

 

 

 

 

 

 

 

24 Del Prado Boulevard North
Cape Coral FL

 

 

 

 

 

 

 

Estreno II:
8350 Sierra Meadows Blvd, Naples, FL

 

 

 

[LEGAL DESCRIPTIONS ON FOLLOWING PAGES]

 

B-1

--------------------------------------------------------------------------------


 

Address of Property:

990 Tamiami Trail North, Naples FL

 

Legal Description of Real Property:

 

The land referred to herein below is situated in the County of Collier, State of
Florida, and described as follows:

 

LOTS I AND 2 AND THE NORTH 10 FEET OF LOT 3, BLOCK “B”, LAKE PARK, A SUBDIVISION
ACCORDING TO THE MAP OR PLAT THEREOF RECORDED IN PLAT BOOK 3, PAGES 35 AND 36,
OF THE PUBLIC RECORDS OF COLLIER COUNTY, FLORIDA.

 

Address of Property:

955 10th Avenue North, Naples, Florida

 

Legal Description of Real Property:

 

The land referred to herein below is situated in the County of Collier, State of
FL, and described as follows:

 

THE EAST 95 FEET OF THE SOUTH 20 FEET OF LOT 6, AND THE EAST 95 FEET OF LOTS 7,
8 AND 9, ALL OF LOTS 10, 11 AND 12, AND THE SOUTH 40 FEET OF LOT 13, AND THE
VACATED ALLEY APPERTAINING THERETO, ALL IN BLOCK “C”, LAKE PARK, ACCORDING TO
THE MAP OR PLAT THEREOF RECORDED IN PLAT BOOK 3, PAGES 35 AND 36, OF THE PUBLIC
RECORDS OF COLLIER COUNTY, FLORIDA.

 

Address of Property:

3291 Woods Edge Circle, Bonita Springs, Florida

 

Legal Description of Real Property:

 

The land referred to herein below is situated in the County of Lee, State of FL,
and described as follows:

 

PARCEL l:

 

UNIT 2, BUILDING 1 OF DIAMOND RIDGE CENTER, A CONDOMINIUM, ACCORDING TO THE
DECLARATION OF CONDOMINIUM RECORDED IN CLERK’S FILE NUMBER 2006000308782, AS
AMENDED BY AMENDMENT TO DECLARATION OF CONDOMINIUM RECORDED IN CLERK’S FILE
NUMBER 2012000186284, PUBLIC RECORDS OF LEE COUNTY, FLORIDA, TOGETHER WITH THE
UNDIVIDED INTEREST IN THE COMMON ELEMENTS, THE COMMON SURPLUS, THE LIMITED
COMMON ELEMENTS RESERVED FOR SUCH UNIT, AND ALL OTHER RIGHTS AND APPURTENANCES
TO SUCH UNIT AS MAY BE PROVIDED IN THE DECLARATION AND ALL EXHIBITS AND
AMENDMENTS THERETO, PUBLIC RECORDS OF LEE COUNTY, FLORIDA.

 

A-2

--------------------------------------------------------------------------------


 

PARCEL II:

 

THE BENEFICIAL RIGHTS AS CONTAINED IN THAT CERTAIN DECLARATION OF GENERAL
COVENANTS, CONDITIONS, RESTRICTIONS AND EASEMENTS FOR DIAMOND RIDGE RECORDED IN
OFFICIAL RECORDS INSTRUMENT RECORDED IN BOOK 2718, PAGE 4078, AS AFFECTED BY
BOOK 2827, PAGE 494, PUBLIC RECORDS OF LEE COUNTY, FLORIDA.

 

Address of Property:

3364 Woods Edge Circle, Bonita Springs

 

Legal Description of Real Property:

 

The land referred to herein below is situated in the County of Lee, State of
Florida, and described as follows:

 

Parcel I:

 

Unit Numbers 3A, 3B, 3C, 3D and 3E (A/KIA Unit Numbers A, B, C, D, and E of
Building 3), of The Fountains Professional Park, a Condominium, according to the
Declaration of Condominium recorded in Official Records Book 3370, Page 2396, as
amended and restated by Amended and Restated Declaration of Condominium for The
Fountains Professional Park, recorded in Official Records Book 3388, Page 3069,
and as further amended by (i) Amendment to Declaration of Condominium for The
Fountains Professional Park, recorded in Official Records Book 3533, Page 4345,
(ii) Amendment to Declaration of Condominium for The Fountains Professional
Park, recorded in Official Records Book 3728, Page 462, (iii) Amendment to
Declaration of Condominium for The Fountains Professional Park, recorded in
Official Records Book 4273, Page 870, (iv) Amendment to Declaration of
Condominium for The Fountains Professional Park, recorded as Instrument
No. 2006000224172, (v) Joinder and Consent to Amendments to Declaration of
Condominium for The Fountains Professional Park, recorded as Instrument
No. 2008000088963, (vi) Supplemental Joinder and Consent to Amendments to
Declaration of Condominium for The Fountains Professional Park, recorded as
Instrument No. 2008000112351, (vii) Resolution of Non-Developer Owners, recorded
as Instrument No. 2008000166441 and (viii) Amendment to Declaration of
Condominium for The Fountains Professional Park, recorded as Instrument
No. 2008000166442, all in the Public Records of Lee County, Florida
(collectively, the “Condominium Declaration”), together with its undivided
interest in the common elements, the common surplus, the limited common elements
reserved for such unit, and all other rights and appurtenances to such unit as
may be provided in the Declaration.

 

Parcel II:

 

The beneficial rights as contained in that certain Reciprocal Use Agreement and
Easement recorded as Instrument No. 2008000166443.

 

A-3

--------------------------------------------------------------------------------

 

Address of Property:

4571 Colonial Boulevard, Ft. Myers, Florida

 

Legal Description of Real Property:

 

The land referred to herein below is situated in the County of Lee, State of FL,
and described as follows:

 

THAT PART OF THE FOLLOWING DESCRIBED PROPERTY LYING NORTH OF COLONIAL BOULEVARD
EXTENSION (STATE ROAD S-82-B):

 

THE WEST 1/2 OF THE NORTHWEST 1/4 OF THE NORTHEAST 1/4 OF THE NORTHWEST 1/4,
SECTION 33, TOWNSHIP 44 SOUTH, RANGE 25 EAST, LEE COUNTY, FLORIDA.

 

ALSO DESCRIBED AS:

 

A TRACT OR PARCEL OF LAND LYING IN THAT PORTION OF THE WEST ONE-HALF OF THE
NORTHWEST 1/4 OF THE NORTHEAST 1/4 OF THE NORTHWEST 1/4 OF SECTION 33, TOWNSHIP
44 SOUTH, RANGE 25 EAST, LEE COUNTY, FLORIDA, SAID TRACT OR PARCEL ALSO BEING
THOSE LANDS DESCRIBED IN INSTRUMENT NO. 2010000017451 OF THE PUBLIC RECORDS OF
LEE COUNTY, FLORIDA, SAID TRACT OR PARCEL OF LAND BEING DESCRIBED AS FOLLOWS:

 

BEGINNING AT THE NORTHWEST CORNER OF THE NORTHEAST 1/4 OF THE NORTHWEST 1/4 OF
SAID SECTION 33, AS SHOWN ON THE PLAT OF INTERNATIONAL COLLEGE, A SUBDIVISION,
AS RECORDED IN PLAT BOOK 83, PAGES 51 AND 52 OF SAID PUBLIC RECORDS THENCE RUN
NORTH 88°12’11” EAST ALONG THE NORTH LINE OF SAID SECTION 33, FOR 332.05 FEET TO
A POINT ON THE WEST LINE OF THOSE LANDS DESCRIBED IN INSTRUMENT NO.
2006000294949 OF SAID PUBLIC RECORDS; THENCE RUN SOUTH 00°52’55” EAST ALONG SAID
WEST LINE, FOR 154.73 FEET TO A POINT OF INTERSECTION WITH THE NORTHWESTERLY
RIGHT OF WAY LINE OF COLONIAL BOULEVARD (STATEROAD

 

S-82-b)(250 FOOT RIGHT OF WAY) AS SHOWN IN FLORIDA DEPARTMENT OF TRANSPORTATION
RIGHT OF WAY SECTION NO. 12504-2601 AND A POINT ON A NON-TANGENT CURVE; THENCE
RUN SOUTHWESTERLY ALONG SAID NORTHWESTERLY RIGHT OF WAY LINE AND ALONG THE ARC
OF CURVE TO THE LEFT (RADIUS 2,989.79 FEET), (DELTA On8’39”), (CHORD BEARING
SOUTH 59°39’26” WEST), (CHORD 381.24 FEET) FOR 381.50 FEET TO A POINT OF
INTERSECTION WITH THE EAST LINE OF THOSE LANDS DESCRIBED IN OFFICIAL RECORDS
BOOK 4241, PAGES 4336 THROUGH 4340, OF SAID PUBLIC RECORDS; THENCE RUN NORTH
00°53’38” WEST ALONG SAID EAST LINE AND THE EAST LINE OF SAID PLAT OF
INTERNATIONAL COLLEGE, FOR 336.93 FEET TO A POINT OF BEGINNING.

 

Address of Property:

24 Del Prado Boulevard North, Cape Coral, Florida

 

Legal Description of Real Property:

 

The land referred to herein below is situated in the County of Lee, State of FL,
and described as follows:

 

A-4

--------------------------------------------------------------------------------


 

TRACT 1:

 

LOTS 12, 13, 60, 61, 62 AND 63, BLOCK 1484, UNIT 17, CAPE CORAL SUBDIVISION
ACCORDING TO THE PLAT THEREOF RECORDED IN PLAT BOOK 14, PAGES 23 THROUGH
38, INCLUSIVE, PUBLIC RECORDS OF LEE COUNTY, FLORIDA, TOGETHER WITH THAT PORTION
OF VACATED ALLEY ABUTTING THE LOTS DESCRIBED HEREIN, VACATED BY RESOLUTION NO.
112-90 BY THE CITY OF CAPE CORAL AND RECORDED IN OFFICIAL RECORDS BOOK 2165,
PAGE 3045, PUBLIC RECORDS OF LEE COUNTY, FLORIDA.

 

TRACT2:

 

NON-EXCLUSIVE EASEMENT ESTATE APPURTENANT TO TRACT 1 CREATED IN RECIPROCAL
ACCESS EASEMENT DATED JUNE 17, 2011, RECORDED AS INSTRUMENT NO. 2011000140661,
OFFICIAL RECORDS OF LEE COUNTY, FLORIDA, OVER AND ACROSS THE LAND AND FOR THE
PURPOSES MORE PARTICULARLY DESCRIBED THEREIN.

 

Address of Property:

28930 Trails Edge Boulevard, Bonita Springs, Florida

 

Legal Description of Real Property:

 

THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF LEE, STATE OF
FLORIDA, AND DESCRIBED AS FOLLOWS:

 

PARCEL I:

 

UNITS 1 AND 2, BUILDING 2 OF DIAMOND RIDGE CENTER, A CONDOMINIUM, ACCORDING TO
THE DECLARATION OF CONDOMINIUM RECORDED IN CLERK’S FILE NUMBER 2006000308782, AS
AMENDED BY AMENDMENT TO DECLARATION OF CONDOMINIUM RECORDED IN CLERK’S FILE
NUMBER 2012000186284, PUBLIC RECORDS OF LEE COUNTY, FLORIDA, TOGETHER WITH THE
UNDIVIDED INTEREST IN THE COMMON ELEMENTS, THE COMMON SURPLUS, THE LIMITED
COMMON ELEMENTS RESERVED FOR SUCH UNITS, AND ALL OTHER RIGHTS AND APPURTENANCES
TO SUCH UNITS AS MAY BE PROVIDED IN THE DECLARATION AND ALL EXHIBITS AND
AMENDMENTS THERETO, PUBLIC RECORDS OF LEE COUNTY, FLORIDA.

 

PARCEL II:

 

THE BENEFICIAL RIGHTS AS CONTAINED IN THAT CERTAIN DECLARATION OF GENERAL
COVENANTS, CONDITIONS, RESTRICTIONS AND EASEMENTS FOR DIAMOND RIDGE RECORDED IN
OFFICIAL RECORDS INSTRUMENT RECORDED IN BOOK 2718, PAGE 4078, AS AFFECTED BY
BOOK 2827, PAGE 494, PUBLIC RECORDS OF LEE COUNTY, FLORIDA.

 

A-5

--------------------------------------------------------------------------------


 

Address of Property:

8350 Sierra Meadows Blvd, Naples, FL

 

Legal Description of Real Property:

 

Lot 11, EDISON VILLAGE, according to the map or plat thereof as recorded in Plat
Book 43, Page 76, Public Records of Collier County, Florida, LESS AND EXCEPT the
East 25 feet, more particularly described as follows: Beginning at the southeast
comer of said Lot 11, said point also lying on the westerly right of way line of
Collier Boulevard; thence 88 degrees 01 minute 48 seconds West along the
southerly line of said Lot 11, a distance of 25.03 feet; thence leaving said
line North 00 degrees 50 minutes 44 seconds East, a distance of 226.01 feet to
the northerly line of said Lot 11; thence North 88 degrees 01 minute 48 seconds
East, along said northerly line, a distance of 25.03 feet to the northeast comer
of said Lot 11 and a point on said westerly right of way line; thence South 00
degrees 50 minutes 44 seconds West along the westerly right of way line of said
Collier Boulevard, a distance of 226.01 feet to the Point of Beginning.

 

A-6

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF

AUTHORIZATION AGREEMENT-PRE-ARRANGED PAYMENTS

 

AUTHORIZATION AGREEMENT
PRE-ARRANGED PAYMENTS

Reference Number

I (We) (Tenant) authorize Midland Loan Services, Inc., (Servicer) to initiate
entries identified below as required. Tenant further authorizes the bank below
to post such entries to the identified checking account beginning with the
payment draft date of         I        I               A minimum of thirty (30)
days advance notice is required to process first payment by ACH.

 

Bank Name

 

 

Branch

 

 

 

 

 

 

City

 

State

 

Zip

 

 

 

 

 

 

 

 

 

***Transit- ABA

 

Account Number Information

 

ACCOUNT TYPE*** Please specify checking or savings account (CIS)

 

PLEASE FILL IN BANK INFORMATION CAREFULLY

ATTACH VOIDED CHECK FOR ACCOUNT VERIFICATION

 

Automabc debits w11l be made on the payment due date established by the relevant
lease documents, or the next subsequent business day if such date is not a
business day.  This authority may be terminated upon thirty days prior written
notification from the tenant to the servicer.  Tenant has the right to stop
payment of any entry by notification to the bank prior to the scheduled debit
date. If an erroneous entry is initiated by the servicer to the tenant’s
account, tenant shall have the right to have the amount of such entry reversed
by the bank. To initiate a reversal, the tenant must notify the bank in writing
that an error has occurred and request a reversal.  Such notice must be within
15 calendar days after the tenant receives the statement of account or other
written notice from the bank identifying the error. Tenant hereby authorizes the
servicer to impose a $60.00 returned item processing fee, subject to change, via
ACH debit against the above-referenced account of the tenant if a non-sufficient
funds or stop payment item is charged against the servicer’s account.

 

 

Tenant Name(s)

 

 

Tax Identification Number

 

 

Date.

 

 

 

Print Authorized Name

 

 

Authorized Signature

 

 

Print Authorized Name

 

 

Authorized Signature

 

 

Contact Phone Number

 

Fax Number

 

 

Email Address:

 

 

Return Original to:

Midland Loan Services, Inc.

 

Attn: Portfolio Servicing

 

P0Box25965

 

Shawnee Mission, KS 66225-5965

 

Fax Number:(913) 253-9708

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

STATE-SPECIFIC PROVISIONS

 

The following provisions shall be deemed a part of the Lease:

 

FLORIDA:

 

Liens for Improvements.   The interest of Lessor in the Properties shall not be
subject to liens for improvements made by the Lessee and any such liens are
hereby expressly prohibited.  The Lessee shall notify all contractors who make
any such improvements of this provision.

 

Radon Gas.   Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time.  Levels of radon that exceed federal
and state guidelines have been found in buildings in Florida.  Additional
information regarding radon and radon testing may be obtained from the county
health public health unit.

 

--------------------------------------------------------------------------------
